



CONTRATO DE EXPLORACIÓN Y PROMESA UNILATERAL DE VENTA







1.

MANUEL DE JESUS HERNANDEZ TOVAR (en adelante denominado “EL PROMITENTE”)
actuando por su propio derecho, mexicano, mayor de edad, domiciliado en Calle
Teodoro Mariscal No. 914, Fraccionamiento Estadio, C.P. 82140, Mazatlán,
Sinaloa, soltero, legalmente hábil y capacitado para contratar y ser titular de
concesiones mineras, e inscrito en el Registro Federal de Contribuyente (RFC)
bajo la clave HETM531219N15.




por una parte, y por la otra,




2.

REAL DE PLATA RESOURCES, S.A. DE C.V. (en adelante denominada “LA
BENEFICIARIA”), sociedad minera constituida conforme a las leyes de los Estados
Unidos Mexicanos, constituida mediante escritura pública número 4,078 pasada
ante fe del Notario Público número 4 de la ciudad de Guadalajara, Jalisco, en
fecha 8 de noviembre de 2007, legalmente capacitada para ser titular de
concesiones mineras y para celebrar todo tipo de contratos relacionados con
dichas concesiones mineras, representada en este acto por su apoderado, el Sr.
PHILIP DENIS DE SOUZA, cuya representación deriva del poder que le fue otorgado
mediante escritura pública número 4,190 pasada ante fe del Notario Público
número 4 de la ciudad de Guadalajara, Jalisco, en fecha 14 de enero de 2008.




Cada uno de EL PROMITENTE y LA BENEFICIARIA son en adelante individualmente
denominados una “Parte” y conjuntamente denominados las “Partes”,




CONSIDERANDO




A)

Que EL PROMITENTE es el único titular de las concesiones mineras que amparan a
los lotes descritos en el anexo “A-1” de este Contrato(en adelante denominadas
“LAS CONCESIONES”).




B)

Que en las áreas de LAS CONCESIONES se encuentran los activos de procesamiento y
beneficio de minerales descritos en el anexo “B-1” de este Contrato (en adelante
denominados “LOS ACTIVOS”),  los cuales son de la exclusiva propiedad y se
encuentran en la exclusiva posesión de EL PROMITENTE, quien actualmente los
utiliza en sus operaciones de procesamiento y beneficio del mineral extraído de
LAS CONCESIONES;




C)

Que EL PROMITENTE es el único propietario de los terrenos en los que se
encuentran parte de las áreas de LAS CONCESIONES, descritos en el anexo “B-2” de
este Contrato (en adelante denominados “LOS TERRENOS”),  los cuales son de la
exclusiva propiedad y se encuentran en la exclusiva posesión de EL PROMITENTE;




D)

Que en relación con: (i) los títulos de concesión minera que amparan a LAS
CONCESIONES; (ii) los bienes que integran LOS ACTIVOS; y (iii) LOS TERRENOS, EL
PROMITENTE hace en la Cláusula Décima Cuarta de este Contrato diversas
declaraciones, aseveraciones y garantías, en función de las cuales puede
válidamente celebrar este Contrato y disponer de todos esos derechos y bienes;




E)

Que EL PROMITENTE y LA BENEFICIARIA han acordado el otorgamiento por parte de EL
PROMITENTE a LA BENEFICIARIA de: (i) el derecho a explorar y explotar LAS
CONCESIONES; (ii) la opción de comprar todas o algunas de las concesiones
mineras que amparan o en el futuro amparen a LAS CONCESIONES, así como
cualesquiera otras concesiones mineras ubicadas dentro del Área de Interés,
respecto de las cuales EL PROMITENTE llegue a adquirir derechos; (iii) la opción
de comprar todos o algunos de LOS ACTIVOS; y (iv) la opción de comprar todos o
algunos de LOS TERRENOS; todo ello de conformidad con los términos y condiciones
establecidos en este Contrato.




En virtud de lo declarado por las Partes en los considerandos expuestos, las
Partes por este medio otorgan el contrato de exploración y promesa unilateral de
venta (en adelante denominado el “Contrato”), contenido en las cláusulas
siguientes:




C L A U S U L A S




PRIMERA.

Derecho a explorar y explotar LAS CONCESIONES




A partir de la fecha de firma y ratificación de este Contrato por ambas partes,
EL PROMITENTE otorga de manera irrevocable a LA BENEFICIARIA, el derecho
exclusivo de explorar y explotar LAS CONCESIONES, por lo que la vigencia de este
documento comenzará a partir de la fecha indicada y concluirá en el momento en
que se cumplan los 49 (cuarenta y nueve) meses contados a partir de la fecha en
que se lleve a cabo la Oferta Pública autorizada por escrito a LA BENEFICIARIA
por la Bolsa de Valores de Toronto, Ontario, Canadá (“TSX Venture Exchange”).  




Durante dicho período LA BENEFICIARIA podrá efectuar en LAS CONCESIONES toda
clase de trabajos de exploración y explotación que la Ley Minera, su Reglamento
y los títulos de concesión minera permitan realizar a los concesionarios
mineros, ejecutar a su costa y riesgo, por sí o por medio de terceros, todas las
obras y construir las estructuras, edificios, mejoras, vías de acceso y demás,
instalar y emplear toda la maquinaria y equipo que se requiera para la
exploración y explotación.




SEGUNDA.

Derecho de Terminación Anticipada




El lapso de vigencia del presente Contrato será de cumplimiento forzoso para EL
PROMITENTE y de cumplimiento voluntario para LA BENEFICIARIA, la que en
consecuencia podrá darlo por terminado en cualquier momento, a su sola
discreción y sin responsabilidad alguna para sí, mediante simple aviso escrito
enviado a EL PROMITENTE, informándole la fecha de terminación; aviso que deberá
ser entregado en forma fehaciente a EL PROMITENTE, por lo menos quince (15) días
antes de la fecha en que deba surtir efecto la terminación.




Lo establecido en el párrafo que antecede significa que EL PROMITENTE, desde
ahora, otorga su más amplio consentimiento para que, de ser el caso, LA
BENEFICIARIA dé por terminado anticipadamente este Contrato en la forma
convenida en esta Cláusula, sin que para ello deba celebrarse convenio expreso
de terminación o deba LA BENEFICIARIA cumplir con alguna otra formalidad; lo
anterior se hace constar para todos los efectos legales a que haya lugar y, en
particular, para efectos de lo señalado en el último párrafo del artículo 89 del
Reglamento de la Ley Minera, tomando en consideración que las Partes ratifican
este Contrato ante Notario Público.




Queda expresamente convenido que, en tanto este Contrato se encuentre vigente,
cualesquiera títulos de concesión minera que sustituyan o deriven de los títulos
que amparan a LAS CONCESIONES, y cualesquiera concesiones mineras ubicadas
dentro del Área de Interés respecto de las cuales EL PROMITENTE llegue a
adquirir derechos  quedarán incorporados al objeto de este Contrato bajo el
concepto de LAS CONCESIONES y, por tanto, sujetos a las estipulaciones pactadas
en este documento.




TERCERA.

Promesa Unilateral y Precio de Venta

 

3.1

EL PROMITENTE por medio del presente Contrato unilateralmente promete y se
obliga a vender a LA BENEFICIARIA o a la persona física o moral que ésta
designe, si ésta ejerce la opción de comprarlos, la titularidad y todos los
derechos derivados de las concesiones mineras que amparan o en el futuro amparen
a LAS CONCESIONES, la propiedad, posesión y todos los derechos derivados de LOS
ACTIVOS, y la propiedad, posesión y todos los derechos derivados de LOS
TERRENOS; en un precio alzado de US$6,100,000.00 (SEIS MILLONES CIEN MIL
 DÓLARES DE LOS ESTADOS UNIDOS DE AMÉRICA. CON 00/100); misma promesa que LA
BENEFICIARIA puede ejercitar en cualquier momento, a partir de la fecha de firma
y ratificación de este Contrato por ambas partes y dentro de un lapso de  49
(cuarenta y nueve) meses contados a partir de la fecha en que se lleve a cabo la
Oferta Pública autorizada por escrito a LA BENEFICIARIA por la Bolsa de Valores
de Toronto, Ontario, Canadá (“TSX Venture Exchange”),(en adelante denominado el
“Lapso de Opción”). LA BENEFICIARIA acepta la promesa de venta realizada por EL
PROMITENTE, así como la opción de proceder a la adquisición de las CONCESIONES,
de LOS ACTIVOS y de LOS TERRENOS, dentro del lapso y en los términos y
condiciones previstos en este Contrato.




En virtud de la naturaleza unilateral de la presente promesa, ésta será
obligatoria para EL PROMITENTE y voluntaria u opcional para LA BENEFICIARIA, la
que en consecuencia tendrá el derecho de decidir si compra o no los derechos
sobre las concesiones mineras que amparan o en el futuro amparen a LAS
CONCESIONES, LOS ACTIVOS y/o LOS TERRENOS, dentro del lapso de vigencia de este
Contrato. Del precio aquí establecido se deducirán, al momento de la compra, las
cantidades que hubieren sido pagadas hasta esa fecha por concepto de la presente
promesa de venta y que se encuentran previstas en la Cláusula siguiente.







3.2 EL PROMITENTE asevera y garantiza a LA BENEFICIARIA que es titular de un
porcentaje de los derechos sobre las tierras de uso común que se encuentran
identificadas bajo la clave catastral F13A16S001A2M del ejido Platanar del
Tesguino, Municipio de Concordia, Estado de Sinaloa (en adelante denominado el
“Terreno”) y se compromete en la medida en que ello sea permitido por la ley
aplicable, a: (i) permitir el uso y acceso gratuito a dicho Terreno por parte de
LA BENEFICIARIA; y (ii) adquirir la propiedad privada, como único y exclusivo
propietario, sobre dicho Terreno, con el fin de transmitir la propiedad,
posesión y todos los derechos derivados del Terreno a LA BENEFICIARIA al momento
en que ésta ejercite la opción, en el entendido de que el precio de compraventa
de dicho Terreno está incluido dentro del precio alzado indicado en la Cláusula
3.1.

 

CUARTA. Contraprestación




4.1

Como contraprestación por el otorgamiento de la presente promesa unilateral de
venta y, en su caso, como anticipo a cuenta del precio de compra, LA
BENEFICIARIA pagará a EL PROMITENTE las siguientes cantidades.




a)

La suma de US$50,000.00 (CINCUENTA MIL DÓLARES E.U.A. CON 00/100) al momento en
que este documento este debidamente inscrito en el Registro Público de Minería;




b)

La suma de US$200,000.00 (DOSCIENTOS MIL DÓLARES E.U.A. CON 00/100) a los 30
(treinta) días después de la fecha en que se lleva a cabo la Oferta Pública
autorizada a LA BENEFICIARIA por escrito por la Bolsa de Valores de Toronto,
Ontario, Canadá (“TSX Venture Exchange”).  




c)

La suma de US$150,000.00 (CIENTO CINCUENTA MIL DÓLARES E.U.A. CON 00/100) a los
7 (siete) meses contados a partir de la fecha en que se lleve a cabo la Oferta
Pública autorizada a LA BENEFICIARIA por escrito por la Bolsa de Valores de
Toronto, Ontario, Canadá (“TSX Venture Exchange”).  




d)

La suma de US$350,000.00 (TRESCIENTOS CINCUENTA MIL DÓLARES E.U.A. CON 00/100) a
los 13 (trece) meses contados a partir de la fecha en que se lleve a cabo la
Oferta Pública autorizada a LA BENEFICIARIA por escrito por la Bolsa de Valores
de Toronto, Ontario, Canadá (“TSX Venture Exchange”).




e)

La suma de US$450,000.00 (CUATROCIENTOS CINUENTA MIL DÓLARES E.U.A. CON 00/100)
a los 19 (diecinueve) meses contados a partir de la fecha en que se lleve a cabo
la Oferta Pública autorizada a LA BENEFICIARIA por escrito por la Bolsa de
Valores de Toronto, Ontario, Canadá (“TSX Venture Exchange”).




f)

La suma de US$600,000.00 (SEISCIENTOS MIL DÓLARES E.U.A. CON 00/100) a los 25
(veinticinco) meses contados a partir de la fecha en que se lleve a cabo la
Oferta Pública autorizada a LA BENEFICIARIA por escrito por la Bolsa de Valores
de Toronto, Ontario, Canadá (“TSX Venture Exchange”).

 

g)

La suma de US$650,000.00 (SEISCIENTOS CINCUENTA MIL DÓLARES E.U.A. CON 00/100) a
los 31 (treinta y un) meses contados a partir de la fecha en que se lleve a cabo
la Oferta Pública autorizada a LA BENEFICIARIA por escrito por la Bolsa de
Valores de Toronto, Ontario, Canadá (“TSX Venture Exchange”).







h)

La suma de US$750,000.00 (SETECIENTOS CINCUENTA MIL DÓLARES E.U.A. CON 00/100) a
los 37 (treinta y siete) meses contados a partir de la fecha en que se lleve a
cabo la Oferta Pública autorizada a LA BENEFICIARIA por escrito por la Bolsa de
Valores de Toronto, Ontario, Canadá (“TSX Venture Exchange”).




i)

La suma de US$900,000.00 (NOVECIENTOS MIL DÓLARES E.U.A. CON 00/100) a los 43
(cuarenta y tres) meses contados a partir de la fecha en que se lleve a cabo la
Oferta Pública autorizada a LA BENEFICIARIA por escrito por la Bolsa de Valores
de Toronto, Ontario, Canadá (“TSX Venture Exchange”).




j)

La suma de US$2,000,000.00 (DOS MILLONES DE  DÓLARES E.U.A. CON 00/100) a los 49
(cuarenta y nueve) meses contados a partir de la fecha en que se lleve a cabo la
Oferta Pública autorizada a LA BENEFICIARIA por escrito por la Bolsa de Valores
de Toronto, Ontario, Canadá (“TSX Venture Exchange”).







4.2

A todos los pagos a que se hace referencia en este Contrato se les adicionará el
Impuesto al Valor Agregado (IVA) correspondiente, y serán pagados en pesos
mexicanos realizando las conversiones de las cantidades arriba expresadas en
dólares de los Estados Unidos de América a pesos mexicanos a la cotización de
compra de dólares de los Estados Unidos de América en el mercado interbancario
por parte de BANAMEX,S.A., correspondiente al cierre del día hábil bancario
inmediato anterior a la fecha de pago respectiva.




4.3

Cualquier pago hecho a EL PROMITENTE conforme a la presente Cláusula, será
considerado como anticipo a cuenta del precio de venta y, en caso de que LA
BENEFICIARIA diere por terminado el presente Contrato sin ejercer su opción de
compra, las cantidades pagadas hasta la fecha de esa terminación a EL PROMITENTE
quedarán en beneficio de éste.




4.4

En virtud del régimen en el que EL PROMITENTE se encuentra dado de alta ante las
autoridades fiscales, por los pagos que se realicen a EL PROMITENTE conforme a
esta Cláusula no procederá efectuar retención alguna de impuesto sobre la renta
(ISR) ni de IVA conforme a las regulaciones aplicables. Por cada pago que reciba
EL PROMITENTE, éste deberá expedir una factura en la que se desglose
expresamente el IVA y que cumpla con todos los requisitos fiscales aplicables.
Será obligación de cada Parte dar cumplimiento a las obligaciones que les
impongan las disposiciones legales aplicables en materia fiscal, incluyendo la
de declarar y enterar los impuestos que les correspondan, según sea procedente.




4.5

Toda vez que LA BENEFICIARIA tiene el derecho de dar por terminado este Contrato
en cualquier tiempo, a su sola discreción y sin responsabilidad alguna para sí,
LA BENEFICIARIA no tendrá obligación de efectuar pago alguno a EL PROMITENTE a
partir de la fecha en que surta efectos el aviso de terminación que entregue en
el domicilio señalado por EL PROMITENTE y, en tal supuesto, LA BENEFICIARIA
quedará completamente liberada de la obligación de pagar las cantidades a que se
refieren los incisos a) al j) de esta Cláusula, respecto de las fechas ahí
señaladas que no se hayan cumplido para la fecha en que se haga efectiva dicha
terminación.




QUINTA. Ejercicio de la Opción  




5.1

LA BENEFICIARIA tendrá derecho a ejercer su opción para la compra de las
CONCESIONES, de LOS ACTIVOS, de LOS TERRENOS, o de algunas o algunos de ellos en
cualquier momento durante el Lapso de Opción mediante la notificación a EL
PROMITENTE comunicada a través de los procedimientos previstos en la cláusula
Vigésima Primera de este Contrato.




5.2

EL PROMITENTE se obliga a celebrar y ratificar ante Notario Público el o los
contratos de compra-venta o de cesión definitiva de los derechos derivados de
LAS CONCESIONES y/o de LOS ACTIVOS y/o de LOS TERRENOS en la oportunidad que
indique LA BENEFICIARIA, pero a más tardar dentro de un plazo de treinta (30)
días contados a partir de la fecha de recepción de la notificación de LA
BENEFICIARIA. Con anterioridad al momento del traspaso de la propiedad, posesión
y todos los derechos derivados de LOS ACTIVOS, LA BENEFICIARIA podrá llevar cabo
una revisión (due diligence) con el fin de verificar la situación jurídica de
LOS ACTIVOS, y en particular la situación jurídica de aquéllos que sean de
procedencia extranjera.




5.3

Al momento del traspaso de la titularidad y de todos los derechos derivados de
las concesiones mineras que amparen a las CONCESIONES, de la transmisión de la
propiedad, posesión y todos los derechos derivados de LOS ACTIVOS, y de la
transmisión de la propiedad, posesión y todos los derechos derivados de LOS
TERRENOS, a LA BENEFICIARIA, ésta deberá pagar el precio descrito en la Cláusula
Tercera, deduciendo del mismo las cantidades hasta el momento pagadas a EL
PROMITENTE bajo la cláusula Cuarta. El documento o documentos por medio del cual
o de los cuales se transmita la propiedad y todos los derechos derivados de LOS
ACTIVOS, LOS TERRENOS y/o las concesiones mineras que amparen a las CONCESIONES
a LA BENEFICIARIA contendrá y ratificará, a la fecha de dicha cesión, las
aseveraciones y garantías previstas en la cláusula Décima Cuarta de este
Contrato. Igualmente, con dicha cesión EL PROMITENTE entregará a LA BENEFICIARIA
toda la documentación que evidencie el cumplimiento de las obligaciones
derivadas de LOS ACTIVOS, de LOS TERRENOS y de los títulos mineros a la fecha,
así como cualesquiera mapas, data geológica, estudios de suelos y cualquier otra
información, documentos o estudios realizados en relación a LAS CONCESIONES.




5.4

LA BENEFICIARIA podrá optar por comprar menos de todas las CONCESIONES de LOS
ACTIVOS o de LOS TERRENOS, lo cual indicará en su notificación de ejercicio de
la opción a EL PROMITENTE. Igualmente, en cualquier momento del Lapso de Opción,
LA BENEFICIARIA podrá terminar unilateralmente su opción para la compra de
cualquiera de las CONCESIONES, de LOS ACTIVOS o de LOS TERRENOS, mediante los
procedimientos previstos en la cláusula Vigésima Primera de este Contrato. La
renuncia por parte de LA BENEFICIARIA a su opción o a la compra de cualquiera de
LAS CONCESIONES, de LOS ACTIVOS o de LOS TERRENOS, no implicará modificación
alguna de los montos de los pagos por concepto de promesa de venta de las
restantes CONCESIONES, ACTIVOS o TERRENOS, por parte de LA BENEFICIARIA.




5.5

En caso de que LA BENEFICIARIA no ejercite su derecho de opción de compra, todas
las cantidades entregadas a EL PROMITENTE quedarán en beneficio de éste y LA
BENEFICIARIA no tendrá ningún derecho a que las mismas se le reembolsen.




SEXTA. Regalía




En adición y de forma independiente a la contraprestación por concepto de
promesa de venta y por concepto del precio de adquisición de LAS CONCESIONES, de
LOS ACTIVOS y de LOS TERRENOS, que se establecen en las Cláusulas Tercera y
Cuarta de este Contrato, LA BENEFICIARIA o cualquiera de sus sucesores o
cesionarios pagará a EL PROMITENTE una regalía de cero coma treinta y tres por
ciento (0,33%), calculada en base a los ingresos netos de fundición (net smelter
returns o NSR), sobre los minerales extraídos y recuperados de cualquiera de LAS
CONCESIONES, de conformidad con la fórmula y las regulaciones establecidas en el
anexo “C” de este Contrato. EL PROMITENTE tendrá una opción de venta del NSR,
por un precio a ser determinado en el momento que sea relevante de conformidad
con una fórmula que será acordada por las Partes de mutuo acuerdo.




SÉPTIMA. Explotación durante el Lapso de Promesa y de la Opción




Durante el lapso previsto en la Cláusula Primera de este Contrato y aún sin
haber ejercido la opción para la compra de LAS CONCESIONES, de LOS ACTIVOS y de
LOS TERRENOS, LA BENEFICIARIA podrá proceder a la extracción de minerales de LAS
CONCESIONES y hacer suyos los minerales extraídos, mediante simple notificación
a EL PROMITENTE, siempre y cuando se encuentre en cumplimiento de sus
obligaciones bajo este Contrato.




OCTAVA. Honorarios, Derechos, Impuestos y Gastos




Todos los honorarios notariales, gastos notariales y derechos de inscripción que
se originen por el otorgamiento y celebración del presente Contrato y del o de
los contratos de compra-venta respectivos, serán pagados por LA BENEFICIARIA,
pero no así los honorarios legales y gastos en que incurra cada Parte por la
celebración de este Contrato y de dicho o dichos contratos de compra-venta
respectivos, los cuales serán pagados por la Parte que corresponda, ni los
impuestos que se causen sobre los ingresos que obtenga EL PROMITENTE, los que
serán pagados por éste.

 

Todas las cargas, impuestos, derechos, etc. que se causen sobre la titularidad
de las concesiones mineras que amparan o amparen a LAS CONCESIONES o que se
relacionen en cualquier otra forma con las mismas, y todas las cargas,
impuestos, derechos, etc. que se causen sobre la propiedad de LOS ACTIVOS o de
LOS TERRENOS, serán por cuenta de y pagados por EL PROMITENTE, salvo por  los
derechos sobre minería relativos a las concesiones mineras que amparan o amparen
a LAS CONCESIONES, los cuales serán pagados en la siguiente forma: (i) dichos
derechos sobre minería hasta el segundo semestre del ejercicio fiscal 2007,
inclusive, serán pagados por EL PROMITENTE, y (ii) dichos derechos sobre minería
a partir del primer semestre del ejercicio fiscal 2008 y hasta la fecha en que
este Contrato se encuentre vigente, ambos inclusive, serán pagados por LA
BENEFICIARIA.




NOVENA. Garantía de Cumplimiento




Para garantizar a LA BENEFICIARIA el cumplimiento de esta promesa unilateral de
venta:




9.1

EL PROMITENTE otorga en este acto un poder especial irrevocable a favor de los
representantes de LA BENEFICIARIA, señores ROBERT CLARMAC GAETANO BELL y PHILIP
DENIS DE SOUZA, para que cualquiera de ellos, ejercitándolo en representación de
EL PROMITENTE, vendan, cedan y/o transmitan a LA BENEFICIARIA o a la persona
física o moral que ésta designe: (A) la titularidad y todos los derechos
derivados de las concesiones mineras que en ese momento amparen a LAS
CONCESIONES, (B) la propiedad, posesión y todos los derechos que en ese momento
deriven de LOS ACTIVOS, y (C) la propiedad, posesión y todos los derechos que en
ese momento deriven de LOS TERRENOS; todo lo cual debe llevarse a cabo en los
términos y condiciones establecidos en este Contrato, en la inteligencia de que,
en todo caso, el apoderado que ejercite este poder deberá acreditar al Notario
Público ante el cual se formalice la venta: (i) que la totalidad de los
anticipos así como el saldo de precio de compra han sido entregados directamente
a EL PROMITENTE en los términos de la Cláusula Cuarta de este Contrato; o bien,
(ii) que la totalidad de los anticipos han sido entregados a EL PROMITENTE y el
saldo del precio de compra ha sido consignado ante autoridad judicial competente
a favor de EL PROMITENTE. Este poder especial sólo lo ejecutará cualquiera de
los apoderados si EL PROMITENTE omite suscribir y ratificar ante Notario Público
el o los contratos definitivo de compra-venta prometidos, dentro del lapso a que
se refiere la Cláusula Quinta de este Contrato, una vez que LA BENEFICIARIA haya
ejercido su opción de compra y se haya consignado en términos de la ley el saldo
del precio de compra a favor de EL PROMITENTE.




Dentro de la especialidad del mandato, los apoderados tendrán todas las
facultades a que se refieren los tres primeros párrafos del artículo 2554 del
Código Civil Federal y de sus artículos correlativos de los Códigos Civiles de
todos los Estados de los Estados Unidos Mexicanos.




Este poder especial quedará cancelado en caso de que LA BENEFICIARIA dé por
terminado anticipadamente este Contrato o en caso de que al final del plazo
convenido no ejercite su derecho a la opción de compra.




9.2

LA BENEFICIARIA procederá al registro del presente Contrato ante el Registro
Público de Minería, así como a notificar a dicho Registro (mediante simple aviso
y sin necesidad de que comparezca EL PROMITENTE) cualesquiera títulos de
concesión minera que sustituyan o deriven de los títulos que amparan a LAS
CONCESIONES y sobre cualesquiera concesiones mineras ubicadas dentro del Área de
Interés respecto de las cuales EL PROMITENTE llegue a adquirir derechos, con el
fin de que dichos títulos queden inmediatamente sujetos a las disposiciones de
este Contrato, conforme lo han acordado las Partes en la Cláusula Segunda de
este documento. EL PROMITENTE colaborará con LA BENEFICIARIA proporcionando toda
la información y documentación requerida para estos registros, así como
realizando cualquier diligencia que para ello se requiera.




9.3

EL PROMITENTE constituye y otorga en favor de LA BENEFICIARIA, sus
causahabientes o cesionarios, una prenda sin transmisión de posesión en primer
lugar y grado de prelación sobre todos LOS ACTIVOS (en adelante denominada la
“Prenda”). La Prenda es otorgada conforme a la Sección Séptima, Capítulo IV,
Título Segundo, de la Ley General de Títulos y Operaciones de Crédito (en
adelante denominada la “LGTOC”). La Prenda se constituye a efectos de garantizar
el cumplimiento de todas y cada una de las obligaciones que adquiere EL
PROMITENTE conforme a este Contrato, especialmente la de traspasar a LA
BENEFICIARIA la propiedad, posesión y todos los derechos que deriven de LOS
ACTIVOS, conforme a la promesa unilateral de venta que otorga EL PROMITENTE. Por
su parte, LA BENEFICIARIA acepta en este acto la Prenda creada conforme a esta
Cláusula en su favor.




En virtud de lo antes señalado, EL PROMITENTE acepta y se obliga a entregar a LA
BENEFICIARIA, cada seis (6) meses comenzando a partir de la fecha del presente
Contrato, un reporte por escrito que contenga el listado de LOS ACTIVOS que en
este acto quedan pignorados.




La Prenda se otorga como garantía y no deberá afectar ni modificar las
obligaciones de EL PROMITENTE respecto de ninguno de LOS ACTIVOS, salvo que se
prevea algo distinto en el presente Contrato.




DÉCIMA. Área de Interés




EL PROMITENTE se obliga a transmitir a LA BENEFICIARIA la totalidad de los
derechos que tenga o llegue a adquirir respecto de cualquier concesión minera o
solicitud de concesión minera distinta de LAS CONCESIONES  y que se ubique
dentro de un área de cinco kilómetros (5 Km.) contados a partir del perímetro
exterior de cada una de LAS CONCESIONES (en adelante denominada el “Área de
Interés”), por un precio único y total de cien dólares de los Estados Unidos de
América (US$100.00) por cada una, más la regalía prevista en la Cláusula Sexta
de este Contrato. Para efectos de lo antes señalado, EL PROMITENTE se obliga a
informar por escrito a LA BENEFICIARIA, dentro de los treinta (30) días
siguientes, de cada adquisición que lleve a cabo dentro del Área de Interés y la
transmisión o transmisiones de derechos correspondientes deberán efectuarse
dentro del lapso de seis (6) meses contados desde la fecha de la carta de LA
BENEFICIARIA requiriendo tal transmisión a EL PROMITENTE.




DÉCIMA PRIMERA. Responsabilidad Laboral




Las Partes reconocen que este Contrato no hace surgir relación laboral alguna
entre los trabajadores y contratistas de cualquiera de las Partes y la otra
Parte, por lo cual cada Parte expresamente conviene en que, con respecto a sus
propios trabajadores y contratistas, ella (o sus contratistas, respecto de los
trabajadores de éstos), asumirá de manera exclusiva toda la responsabilidad
laboral, fiscal, de seguridad social y conexa. En tal sentido, cada Parte
conviene en mantener a la otra parte libre y a salvo de cualquier reclamación,
demanda, acusación o queja que pudiera presentarse en contra de esta última
Parte por los trabajadores, empleados o contratistas de aquella Parte o por las
autoridades laborales o administrativas, y se obliga a resarcir a la otra por
cualesquiera daños y costos derivados de tales reclamaciones, demandas,
acusaciones o quejas.




DÉCIMA SEGUNDA. Obligaciones Adicionales de EL PROMITENTE  




Además de las obligaciones asumidas por EL PROMITENTE en las Cláusulas
precedentes, EL PROMITENTE tendrá las siguientes obligaciones adicionales
durante todo el término de vigencia de este Contrato:




12.1

Mantener vigentes y en su favor los derechos derivados de las concesiones
mineras que amparan y en el futuro amparen a LAS CONCESIONES, y no solicitar
reducción, división o unificación de la superficie que abarcan LAS CONCESIONES
ni desistirse de los derechos que derivan de las mismas, a menos que para ello
cuente con autorización previa y por escrito otorgada por LA BENEFICIARIA; y,
además, mantener tales derechos libres de toda carga, gravamen, afectación o
limitación de dominio.




12.2

Conservar la propiedad, posesión y todos los derechos derivados de LOS ACTIVOS y
de LOS TERRENOS, manteniendo los mismos libres de toda carga, gravamen,
afectación o limitación de dominio de cualquier naturaleza y, además, en buen
estado de conservación y mantenimiento, a fin de transmitir los mismos a LA
BENEFICIARIA o a quien ésta designe, de ejercitarse la opción contenida en este
documento, sin mayor deterioro o desgaste que el causado por su uso normal y por
el paso del tiempo.




12.3

No celebrar contrato alguno respecto de LOS ACTIVOS (salvo por el contrato de
operación de activos a que se refiere la Cláusula Décima Quinta de este
Contrato), LOS TERRENOS y/o LAS CONCESIONES, ni transmitir los derechos
derivados de LOS ACTIVOS, de LOS TERRENOS, ni de las concesiones mineras que
amparan o en el futuro amparen a LAS CONCESIONES a un tercero distinto de LA
BENEFICIARIA o de quien ésta designe.




12.4

Llevar a cabo todos los actos y firmar todos los documentos que resulten
necesarios para conservar los derechos de LA BENEFICIARIA como acreedora
prendaria de LOS ACTIVOS, relacionados con la eventual ejecución de la Prenda.
 Asimismo, EL PROMITENTE, como deudor prendario, deberá abstenerse de realizar
cualesquiera actos inconsistentes con los derechos de LA BENEFICIARIA, en su
calidad de acreedora prendaria conforme a este Contrato, o que pudieran afectar
la exigibilidad o validez de la Prenda o dificultar o imposibilitar la ejecución
de LOS ACTIVOS pignorados.




12.5

Mantener a LA BENEFICIARIA libre y a salvo de cualquier reclamación y
responsabilidad que pudiera tratar de imputársele por actos u omisiones que sean
directamente imputables a EL PROMITENTE y que sean de su exclusiva
responsabilidad.




12.6

Colaborar con LA BENEFICIARIA en cualquier trámite que ésta requiera para
asegurarse el acceso a los terrenos superficiales que abarcan LAS CONCESIONES.




12.7

Mantener en secreto durante la vigencia de este Contrato y con posterioridad -en
caso de ejercitarse el derecho a comprar por parte de LA BENEFICIARIA- cualquier
y toda la información que EL PROMITENTE reciba de LA BENEFICIARIA y/o de
contratistas de ésta, que no haya sido públicamente conocida con anterioridad en
cualquier forma, misma que será de naturaleza industrial y se considerará y
tratará como información privilegiada y como secreto industrial; misma
información y documentación que EL PROMITENTE se compromete a devolver a LA
BENEFICIARIA o a quien ésta hubiese designado para comprar LAS CONCESIONES, en
caso de que se ejercite tal derecho.




12.8

Asumir toda la responsabilidad derivada de sus propios actos u omisiones en
relación con: (i) las actividades que se hubieren llevado a cabo en LAS
CONCESIONES con anterioridad a la fecha de firma y ratificación ante Notario
Público de este Contrato; y (ii) las actividades que se hubieren llevado a cabo
o se lleven a cabo durante la vigencia de este Contrato al utilizar LOS ACTIVOS
o que de cualquier otra manera se relacionen con los mismos.




12.9

Con la firma del presente Contrato, EL PROMITENTE autoriza a LA BENEFICIARIA
para ejercer todos los derechos y actividades de operación, así como a dar
cumplimiento a las obligaciones derivadas de los títulos de concesión de LAS
CONCESIONES.




12.10

En caso de que el presente Contrato se dé por terminado, otorgar a LA
BENEFICIARIA un plazo de noventa (90) días para poder retirar todo su equipo y
maquinaria de LAS CONCESIONES.




DÉCIMA TERCERA. Obligaciones Adicionales de LA BENEFICIARIA




Además de las obligaciones asumidas por LA BENEFICIARIA en las Cláusulas
precedentes, LA BENEFICIARIA tendrá las siguientes obligaciones adicionales
durante todo el término de vigencia de este Contrato:




13.1

Llevar a cabo la exploración y, en su caso, explotación de LAS CONCESIONES como
buen minero y de acuerdo con las prácticas mineras más apropiadas y racionales y
de conformidad con todas las disposiciones legales, realizando suficiente
inversión y/o trabajo para cumplir con lo previsto en la Ley Minera y su
Reglamento;




13.2

Hacerse cargo y cumplir en su oportunidad con las obligaciones de preparar y
presentar los informes de comprobación de trabajos regulares de exploración y,
en su caso, explotación, pagar los derechos sobre minería conforme a lo previsto
en la Cláusula Octava, y cumplir con las obligaciones de seguridad e higiene en
las minas y las de control de la contaminación ambiental;




13.3

Dar oportuno y cabal cumplimiento a las obligaciones de actividades, reportes,
seguridad, etc. derivadas de los títulos de concesión relacionados con las
CONCESIONES y de las leyes aplicables a las CONCESIONES;




13.4

Mantener LAS CONCESIONES en buenas condiciones de conservación y exploración;




13.5

Hacer sus mejores esfuerzos para: (i) no permitir en ningún momento el acceso a
LAS CONCESIONES a terceros distintos de sus trabajadores o contratistas; y, (ii)
no consentir invasiones de terceros, ni que éstos realicen trabajos de
exploración, acarreo o pepene de mineral en LAS CONCESIONES;




13.6

Asumir toda la responsabilidad derivada de sus propios actos u omisiones, con
motivo de las actividades que a partir de la fecha de firma y ratificación ante
Notario Público de este Contrato desarrolle en LAS CONCESIONES, ya sea
directamente o por conducto de sus contratistas.




Si en cualquier momento durante la vigencia del presente Contrato, LA
BENEFICIARIA no cumpliere con las obligaciones asumidas por ella en el mismo y
especialmente con las mencionadas en esta Cláusula, EL PROMITENTE tendrá derecho
de dar por terminado este Contrato en los términos de la Cláusula Décima Sexta
de este Contrato.




DÉCIMA CUARTA. Aseveraciones y Garantías




14.1

Aseveraciones y garantías de LA BENEFICIARIA: LA BENEFICIARIA asevera y
garantiza a EL PROMITENTE, y entiende que éste suscribe este Contrato asumiendo
la veracidad y exactitud de dichas aseveraciones y garantías, que:







a)

LA BENEFICIARIA es una persona moral válidamente constituida y existente
conforme a las leyes mexicanas, es de objeto lícito y se encuentra en plena
validez y vigencia de acuerdo a las leyes y regulaciones que le son aplicables;




b)

LA BENEFICIARIA tiene la capacidad legal para obligarse bajo este Contrato, y la
suscripción del mismo ha sido autorizada suficientemente por sus respectivas
autoridades corporativas internas de acuerdo a sus estatutos y a la ley
aplicable; la suscripción de este Contrato no constituye violación alguna de sus
estatutos, de contratos previos vigentes, ni de la legislación que le es
aplicable; la persona que suscribe este Contrato en su representación ha sido
investida debida y suficientemente para ejercer los derechos y cumplir con las
obligaciones derivadas de la suscripción de este Contrato y sus documentos
conexos y de ejecución; y




c)

No existe ningún Contrato vigente, ni alguna reclamación o derechos de terceros,
ni acciones o investigaciones legales, judiciales o administrativas, actuales o
previsibles, de las cuales puedan derivarse la invalidez o ineficacia de este
Contrato, que pudiera impedir o restringir su capacidad  para suscribir el mismo
o para llevar a cabo las actividades de ejecución del mismo.




14.2

Aseveraciones y garantías de EL PROMITENTE: EL PROMITENTE asevera y garantiza a
LA BENEFICIARIA, y entiende que ésta suscribe este Contrato asumiendo la
veracidad y exactitud de dichas aseveraciones y garantías, que:




a)

EL PROMITENTE es un ciudadano mexicano, hábil para solicitar, adquirir y ser
titular de derechos mineros, no se encuentra inhabilitado de ninguna manera y es
legalmente capaz para obligarse de conformidad con este Contrato;




b)

EL PROMITENTE no requiere de autorización alguna de terceros para ejercer los
derechos y cumplir con las obligaciones derivadas de la suscripción de este
Contrato y sus documentos conexos y de ejecución, y los derechos de los que
dispone no están sujetos a comunidad o copropiedad alguna, legal o convencional;




c)

EL PROMITENTE no se encuentra sujeto a quiebra, atraso o a algún régimen que
implique alguna restricción en el ejercicio de sus derechos o a la disposición
de sus bienes, incluyendo las CONCESIONES, LOS ACTIVOS y LOS TERRENOS;




d)

Este Contrato será obligatorio y vinculante para cada uno de sus sucesores o
herederos;




e)

No existen derechos de preferencia, contratos vigentes, acuerdos o cualesquiera
derechos de terceros que impidan o condicionen su capacidad para prometer vender
y más adelante vender LAS CONCESIONES, LOS ACTIVOS y LOS TERRENOS en los
términos descritos en este Contrato;




f)

Las CONCESIONES, LOS ACTIVOS y LOS TERRENOS son de la exclusiva propiedad de EL
PROMITENTE y se encuentran totalmente pagados, libres de cargas, gravámenes,
afectaciones, limitaciones de dominio de cualquier naturaleza, derechos de
preferencia y de derechos de terceros, y EL PROMITENTE no ha ejecutado acto
alguno, que grave, afecte o limite, en cualquier forma, los derechos que tiene
sobre LAS CONCESIONES, LOS ACTIVOS y LOS TERRENOS, por lo que EL PROMITENTE
garantiza la existencia, legitimidad y disponibilidad de los derechos referidos
y garantiza que LAS CONCESIONES, LOS ACTIVOS y LOS TERRENOS pueden ser
prometidos y cedidos libremente por EL PROMITENTE sin que requiera autorización
de, o notificación previa alguna a, terceros, incluidas autoridades
gubernamentales;




g)

LOS ACTIVOS que se encuentran en LAS CONCESIONES, y LOS TERRENOS, se encuentran
libres de gravámenes y derechos de terceros. LOS ACTIVOS cuentan con todas las
autorizaciones regulatorias requeridas para su operación en términos
comercialmente razonables. No existen contingencias fiscales, regulatorias,
ambientales o de otra naturaleza que afecte a LOS ACTIVOS, a LOS TERRENOS, a su
titular o al titular de LAS CONCESIONES;




h)

Cada uno de los títulos de concesión minera que amparan a LAS CONCESIONES tiene
las características y al menos la vigencia descrita en el anexo “A-1” de este
Contrato.




i)

Cada uno de los títulos de concesión que amparan a LAS CONCESIONES fue válida y
legalmente otorgado a EL PROMITENTE, en razón de lo cual tales títulos de
concesión se encuentran en absoluto estado de cumplimiento con sus términos y
obligaciones, así como con las obligaciones derivadas de la ley. No existe
procedimiento alguno, administrativo o judicial, por parte de autoridad alguna o
terceros, en curso, por ejecutarse, por iniciarse o previsible, que pueda
afectar la titularidad de EL PROMITENTE o la validez o vigencia de los referidos
títulos de concesión y solicitudes o sus términos.




j)

Cada uno de los títulos de concesión otorgados respecto de LAS CONCESIONES
autorizan y autorizarán a su titular a llevar a cabo la exploración y extracción
de todos los minerales concesibles que se encuentren en los mismos, sin más
limitaciones que las derivadas de sus propios términos y condiciones y de la
ley;




k)

Los títulos de concesión que constituyan en su conjunto LAS CONCESIONES, y las
actividades llevadas a cabo en las áreas de los mismos y a través de LOS
ACTIVOS, por parte de EL PROMITENTE o por las personas autorizadas por éste, se
encuentran en completo y estricto cumplimiento de las regulaciones y
obligaciones ambientales y de ordenación territorial a que se encuentran
sujetas. Cuentan con todas las autorizaciones ambientales y de ordenación
territorial requeridas para llevar a cabo las operaciones que realizan; y no
existe procedimiento, sanción o investigación alguna en curso, por ejecutar o
previsible, que pueda derivar en alguna sanción ambiental. No existe pasivo
ambiental actual o previsible en la operación de ninguna de las CONCESIONES ni
de LOS ACTIVOS. LA BENEFICIARIA, en la medida en que ello sea permitido bajo la
ley aplicable, tiene derecho a ejercitar sus derechos y a realizar las
actividades de exploración y de explotación bajo este Contrato, sobre la base de
tales autorizaciones ambientales y de ordenación territorial otorgadas a nombre
de EL PROMITENTE. Adicionalmente, LA BENEFICIARIA, en la medida en que ese
basamento no sea permitido bajo la ley aplicable, está autorizada por EL
PROMITENTE para solicitar, tramitar y obtener todas las autorizaciones
ambientales y de ordenación territorial, que puedan ser necesarias o
convenientes para tales fines, y que deban ser otorgadas a nombre de EL
PROMITENTE y/o de LA BENEFICIARIA.




l)

Las actividades que se llevan a cabo en virtud de los títulos de concesión que
en su conjunto amparan a LAS CONCESIONES, o relacionados con la propiedad y
operación de LOS ACTIVOS se encuentran en completo y estricto cumplimiento de
las regulaciones de cualquier índole que les son aplicables y no existe
procedimiento, sanción o investigación alguna en curso, por ejecutar o
previsible, que pueda derivar en alguna sanción derivada del incumplimiento de
tal normativa.




m)

EL PROMITENTE cuenta con las autorizaciones, arrendamientos, propiedad,
servidumbres u algún otro título válido y vigente, para ocupar y desarrollar las
actividades de exploración y explotación minera en las áreas de LAS CONCESIONES.
No existe conflicto o disputa alguna con los titulares de las tierras sobre las
que se encuentran LAS CONCESIONES o LOS ACTIVOS, ni con ocupantes o poseedores
de las mismas, ni es inminente o previsible que algún conflicto o disputa surja;

n)

No se requiere autorización alguna, ni permisos, licencias, certificados,
notificaciones u otro requisito, ni de terceros ni de autoridad gubernamental
alguna, distintos de los ya obtenidos por EL PROMITENTE, para la realización de
las operaciones y la ejecución por las Partes de sus obligaciones descritas en
este Contrato, incluyendo la cesión en su momento de LAS CONCESIONES, de LOS
ACTIVOS y de LOS TERRENOS por parte de EL PROMITENTE a LA BENEFICIARIA;




o)

La suscripción y ejecución de este Contrato por parte de EL PROMITENTE no
implicará o causará:




i.

Algún conflicto con, o la violación o infracción de, algún contrato del que EL
PROMITENTE sean parte o de alguna regulación a la que se encuentren sujetos;




ii.

Algún conflicto con, o una violación de, cualquier normativa aplicable a EL
PROMITENTE;




iii.

Alguna violación de cualquier regulación, orden judicial o administrativa a que
estuviere sujeto EL PROMITENTE; o




iv.

La activación a favor de algún tercero de un derecho de considerar un plazo como
vencido  o de aceleración, de terminación o de indemnización bajo cualquier
contrato del que EL PROMITENTE sea parte, o una violación  de los títulos de
concesión de LAS CONCESIONES, o alguna circunstancia que afecte LOS ACTIVOS u
operaciones de EL PROMITENTE en las mismas.




p)

EL PROMITENTE se encuentra en absoluto y estricto cumplimiento de todas las
obligaciones y normativas tributarias, cambiarias, laborales y de otra índole
que le son aplicables y cuyo incumplimiento pudiese dar lugar a embargos o
despojo de alguno de sus derechos relativos a LAS CONCESIONES, a LOS ACTIVOS o a
LOS TERRENOS, y no existe procedimiento, sanción o investigación alguna en
curso, por ejecutar o previsible, que pueda derivar en alguna sanción derivada
del incumplimiento de tales obligaciones y normativas.




q)

La situación financiera de EL PROMITENTE es de adecuada solvencia, y no existe
riesgo alguno de embargos o ejecuciones judiciales o administrativas contra su
patrimonio derivados de deudas o disputas con terceros.




r)

No existen litigios, acciones o procedimientos administrativos o judiciales en
los que EL PROMITENTE sea parte y cuyo resultado afecte o pueda afectar
materialmente su situación financiera o su titularidad o capacidad de
disposición de LAS CONCESIONES, de LOS ACTIVOS  o de LOS TERRENOS.







s)

En caso de que lo mencionado por el PROMITENTE en este contrato en relación a
las CONCESIONES, ACTIVOS y LOS TERRENOS sea falso o no sea válido, se obliga a
pagar los daños y perjuicios que se ocasionen a la BENEFICIARIA.  




DÉCIMA QUINTA.

Utilización, Operación y Mantenimiento de LOS ACTIVOS




EL PROMITENTE, dentro de las limitaciones en el tiempo indicadas más adelante en
esta Cláusula, utilizará y operará directamente LOS ACTIVOS, bajo los términos y
condiciones acordados en este Contrato y en el contrato de operación de activos
a ser suscrito en o posteriormente a la fecha de este Contrato, con el objeto de
procesar y beneficiar a través de LOS ACTIVOS únicamente los siguientes
minerales: (i) minerales extraídos antes de la entrada en vigencia de este
Contrato por EL PROMITENTE de LAS CONCESIONES; (ii) minerales extraídos por LA
BENEFICIARIA de LAS CONCESIONES y/o, de las concesiones mineras cedidas en el
Contrato de Cesión de Derechos Mineros suscrito entre las Partes en esta misma
fecha; y (iii) cualquier mineral que le sea suministrado por LA BENEFICIARIA y
que haya sido extraído por ella de LAS CONCESIONES y/o, de las concesiones
mineras cedidas en el Contrato de Cesión de Derechos Mineros suscrito entre las
Partes en esta misma fecha, independientemente del tipo de mineral y de sus
características y especificaciones técnicas, con el fin de hacer ensayos y
pruebas a dicho mineral (bulk testing) para determinar la calidad, tenor (ley
del mineral), metalurgia, recuperación y otras características de la
mineralización de alguna zona de exploración.




A los fines de procesar y beneficiar los minerales que califiquen bajo el punto
(iii) del párrafo anterior, LA BENEFICIARIA deberá suministrar a EL PROMITENTE
una notificación previa con al menos siete (7) días naturales de anticipación a
la fecha de procesamiento y beneficio. Una vez recibida dicha notificación, EL
PROMITENTE realizará todos los actos, incluyendo sin limitación la limpieza
total y cualesquiera otros actos preliminares, para asegurar que LOS ACTIVOS
están listos para recibir y para procesar y beneficiar tales minerales bajo
condiciones apropiadas.




EL PROMITENTE sólo podrá procesar y beneficiar a través de LOS ACTIVOS, durante
el período de tiempo de su uso y operación directa de los mismos, minerales
distintos de los descritos en los puntos (i), (ii) y (iii) del primer párrafo de
esta Cláusula, mediante el consentimiento mutuo, previo y por escrito de ambas
Partes.




El uso y operación directa de LOS ACTIVOS por parte de EL PROMITENTE sólo
aplicará: (a) por el tiempo que EL PROMITENTE tenga disponible de forma
inmediata, para su procesamiento y beneficio a través de LOS ACTIVOS, minerales
que califiquen bajo el punto (i) del primer párrafo de esta Cláusula; o (b)
durante la vigencia de este Contrato; lo que ocurra primero en el tiempo, salvo
que las Partes acuerden algo distinto de mutuo acuerdo. Al momento que ocurra el
primero en el tiempo de estos acontecimientos: (1) EL PROMITENTE no tendrá
derecho para usar u operar directamente LOS ACTIVOS; (2) el contrato de
operación de activos indicado en esta Cláusula se terminará automáticamente; y
(3) en el caso de que ocurra el acontecimiento (a) de este párrafo, LA
BENEFICIARIA usará y operará LOS ACTIVOS libremente para cualquier y para todos
los fines de este Contrato.




En todo caso, EL PROMITENTE o LA BENEFICIARIA, según sea aplicable, usará y
operará LOS ACTIVOS de manera eficiente, de acuerdo con sus manuales y normas de
operación y de acuerdo a sus capacidades instaladas. Igualmente, EL PROMITENTE o
LA BENEFICIARIA, según sea aplicable, dará mantenimiento constante a LOS ACTIVOS
de forma que mantengan su nivel actual de operatividad y utilización. Todos los
costos de operación y de mantenimiento de LOS ACTIVOS, así como las cargas,
impuestos, etc. derivados de LOS ACTIVOS y de las actividades que se lleven a
cabo utilizando los mismos, serán por cuenta de la Parte que tenga derecho a
usar y operar los mismos al momento en que se haya originado o incurrido en esos
costos. La Parte que tenga derecho a usar y operar LOS ACTIVOS en el momento que
sea relevante será el único responsable por los costos y consecuencias derivados
de la operación de LOS ACTIVOS, incluyendo responsabilidades laborales, de
proveedores de bienes y/o servicios, fiscales, regulatorias, así como
responsabilidad frente a terceros. La Parte que tenga derecho a usar y operar
LOS ACTIVOS en el momento que sea relevante mantendrá a la otra Parte libre, a
salvo y en paz de cualesquiera reclamos de terceros, incluyendo gastos de
defensa, derivados de la utilización y operación de LOS ACTIVOS; todo ello en
los términos de este Contrato y, en el caso de EL PROMITENTE, del contrato de
operación de activos a ser suscrito entre las Partes.




DÉCIMA SEXTA. Incumplimiento




El incumplimiento de una Parte con las obligaciones contraídas en este Contrato
dará derecho a la otra Parte a solicitar el inmediato cumplimiento de las
obligaciones incumplidas, para tal objeto, deberá pedir por escrito a la Parte
incumplida dar cumplimiento a dichas obligaciones y, si después de treinta (30)
días de la fecha en que se hubiera entregado su solicitud, el incumplimiento
subsiste y no se han realizado esfuerzos razonables para remediar dicho
incumplimiento, entonces la Parte afectada tendrá derecho, a su elección, de
demandar judicialmente el cumplimiento forzoso de las obligaciones incumplidas o
de dar por terminado este Contrato, teniendo además derecho a solicitar el pago
de daños y perjuicios.




DECIMA SÉPTIMA. Información en Caso de Terminación




17.1

En caso de que LA BENEFICIARIA decida dar por terminado este Contrato, LA
BENEFICIARIA estará obligada, dentro de los cuarenta y cinco (45) días naturales
siguientes a la fecha efectiva de la terminación, a entregar lo siguiente:




a)

Una copia del informe final sobre los resultados obtenidos con motivo de la
exploración de LAS CONCESIONES, incluyendo ensayos, mapas geológicos, todo tipo
de información y datos técnicos, así como los resultados de muestras de mineral
y datos técnicos sobre las perforaciones subterráneas que se hayan efectuado; y




b)

La documentación en que se acredite el cumplimiento de las obligaciones
correspondientes a las concesiones mineras sobre LAS CONCESIONES, por lo que se
refiere a la presentación de informes de comprobación de obras o trabajos de
exploración y/o explotación y pagos de los derechos pagaderos por ella durante
la vigencia del presente Contrato.




17.2

Las Partes convienen en que, en el caso de terminación de este Contrato por LA
BENEFICIARIA, a partir de la fecha efectiva de terminación, cualesquiera de los
informes de comprobación de obras o trabajos que sea necesario presentar
respecto a LAS CONCESIONES conforme a la legislación minera, será bajo la
exclusiva responsabilidad y por cuenta de EL PROMITENTE quedando LA BENEFICIARIA
liberada de cualquier posterior obligación que conforme a la legislación minera
se requiera cumplir para mantener la vigencia de las concesiones mineras sobre
LAS CONCESIONES.




DÉCIMA OCTAVA. Caso Fortuito y Fuerza Mayor




No se considerará que las Partes han incurrido en incumplimiento cuando dejen de
cumplir con las obligaciones contraídas por ellas en este Contrato por caso
fortuito o fuerza mayor.




Se considerarán como caso fortuito o fuerza mayor, de una manera enunciativa
pero no limitativa, los siguientes acontecimientos: terremotos, incendios,
inundaciones, derrumbes, explosiones, epidemias, disturbios civiles, disturbios
laborales, huelgas, motines, rebeliones, guerras, revoluciones, oposiciones o
disturbios ocasionados por comunidades sean rurales, ejidales o de otra
naturaleza, que impidan o no autoricen o permitan a LA BENEFICIARIA el libre
acceso a LAS CONCESIONES o impidan la realización de los trabajos mineros
contemplados en este Contrato, así como actos u omisiones de cualquier autoridad
y, en general, cualquier otro hecho o acto totalmente ajeno a la voluntad de las
Partes y fuera de su control, que les impida cumplir con sus obligaciones.




Los acontecimientos citados serán considerados como caso fortuito o fuerza
mayor, según sea el caso, si por el hecho de presentarse se impide o retrasa,
total o parcialmente, el cumplimiento de las obligaciones de una Parte, siempre
que dicho acontecimiento no se hubiera provocado por acción u omisión imputable
a esa misma Parte.




Si el caso fortuito o la fuerza mayor se mantienen por más de treinta (30) días
naturales, la vigencia de este Contrato y el plazo para realizar los trabajos de
exploración y para efectuar cualesquiera inversiones, gastos o pagos conforme a
este Contrato se extenderán por un plazo igual al de la duración del caso
fortuito o la fuerza mayor, en forma consistente.




La otra Parte tendrá derecho de dar por terminado este Contrato, si después de
transcurridos seis (6) meses de la fecha en que se hubiera ocurrido dicho caso
fortuito o fuerza mayor, ésta subsistiere y no se hubieren realizado esfuerzos
razonables para remediarla en caso de ser ello posible.




DÉCIMA NOVENA. Contrato Total




El presente Contrato refleja el acuerdo total de las Partes respecto de su
objeto, por lo que (salvo por el contrato de operación de activos a que se
refiere la Cláusula Décima Quinta de este Contrato), el mismo cancela y deja sin
efecto cualquier contrato, convenio o carta de intención que hubieren celebrado
con anterioridad al mismo respecto del mismo objeto.




Este Contrato obligará en todos sus términos y condiciones a los herederos,
legatarios, causahabientes y cesionarios de las Partes.




Las Partes convienen en ratificar el presente Contrato ante Notario Público, y
LA BENEFICIARIA se obliga a inscribir en el Registro Público de Minería este
Contrato y el o los contratos definitivos de compraventa o de cesión de derechos
que en su caso se celebren; para efectos de lo cual, EL PROMITENTE se obliga a
proporcionar y/o firmar cualquier documento adicional que pueda ser necesario,
así como a colaborar ampliamente y de buena fe, para que se obtenga dicha
inscripción y para dar plenos efectos a este Contrato y al contrato o contratos
que de éste deriven, de conformidad con lo dispuesto en la Ley Minera y su
Reglamento.




VIGÉSIMA.

Leyes Aplicables y Jurisdicción




Este Contrato, que se celebra en términos del artículo 78 del Código de
Comercio, es de naturaleza mercantil, por lo que, para todo lo no expresamente
estipulado en el presente Contrato y para la interpretación y cumplimiento del
mismo, las Partes se someten a las disposiciones legales aplicables en la
República Mexicana, especialmente a las de la Ley Minera, su Reglamento, la Ley
Federal de Derechos, el Código de Comercio y el Código Civil Federal.




Todas las desavenencias que deriven, resulten, o se relacionen con este Contrato
serán resueltas definitivamente en arbitraje, de acuerdo con el Reglamento de
Arbitraje de la Cámara Internacional de Comercio (International Chamber of
Commerce), por uno o tres árbitros que sean nombrados conforme a dicho
Reglamento.




Las leyes aplicables al fondo del asunto serán las mencionadas en el primer
párrafo de esta Cláusula y cualesquiera otras disposiciones legales que resulten
aplicables en los Estados Unidos Mexicanos. La sede del arbitraje será la Ciudad
de México, Distrito Federal, y el idioma en que se llevará el arbitraje será el
español. El laudo que emita el Tribunal Arbitral será final y definitivo, por lo
que las Partes renuncian expresamente a promover ulterior recurso en contra del
mismo.




VIGÉSIMA PRIMERA. Avisos y Notificaciones

A todos los efectos de este Contrato, las Partes se comunicarán por escrito.
Dichas comunicaciones podrán se realizadas mediante su entrega, con acuse de
recibo, a la dirección física de cualquiera de ellas; o mediante telefax con
confirmación de recibo por esa misma vía; o mediante correo electrónico con
confirmación de recibo por esa misma vía. A tales efectos, las Partes establecen
sus datos de contacto para sus notificaciones como sigue:




EL PROMITENTE




MANUEL DE JESUS HERNÁNDEZ TOVAR

Calle Teodoro Mariscal No. 914,

Fraccionamiento Estadio,

C.P. 82140, Mazatlán, Sinaloa

Correo electrónico:

manuelhernandeztovar@hotmail.com

Tel/Fax: 669 983 34 34




LA BENEFICIARIA




REAL DE PLATA RESOURCES, S.A. DE C.V.

Av. Vallarta No. 71

Col. Villa Fontana

Hermosillo, Sonora

C.P. 83125

Tel/Fax:  604 713 8010

Atención: Representante Legal




Cualquier cambio en los domicilios arriba mencionados deberá ser notificado por
una Parte a la otra y sólo tendrá validez luego de realizada y recibida dicha
notificación. Si una Parte omite informar por escrito a la otra de su cambio de
domicilio, todas las notificaciones que se hagan en el último domicilio que
dicha Parte hubiese designado por escrito, se considerarán plenamente válidas y
surtirán todos sus efectos.




VIGÉSIMA SEGUNDA. Cesión




EL PROMITENTE autoriza desde ahora y expresamente a LA BENEFICIARIA a ceder a
cualquier tercero, sin necesidad del consentimiento de EL PROMITENTE, los
derechos y las obligaciones que de este Contrato derivan a favor y a cargo de LA
BENEFICIARIA; lo anterior siempre que: (i) en el documento en que conste dicha
cesión de derechos y obligaciones, conste la aceptación expresa del cesionario
de subrogarse en el goce de todos los derechos y en el cumplimiento de todas las
obligaciones que por virtud de este Contrato adquiere LA BENEFICIARIA; y, (ii)
con posterioridad a la celebración de dicho contrato, se dé aviso por escrito a
EL PROMITENTE, informando los datos del tercero que adquirió la totalidad de los
derechos y las obligaciones derivados del Contrato contenido en este documento.




VIGÉSIMA TERCERA. Idiomas




Las Partes reconocen que este Contrato ha sido suscrito tanto en el idioma
castellano como en el idioma inglés, y acuerdan para todos los fines legales a
que haya lugar, que la versión suscrita en idioma castellano será la versión
prevaleciente y que la versión en

idioma inglés será considerada únicamente como una traducción de la versión en
idioma castellano.




El presente Contrato se firma por cuadruplicado, uno para cada una de las
Partes, uno para fines notariales y el restante para el Registro Público de
Minería, y una vez leído lo ratifican en todos sus términos y firman para debida
constancia, EL PROMITENTE y por LA BENEFICIARIA en la ciudad de Mazatlán,
Sinaloa, México, el día 26 de Agosto de 2010.




EL PROMITENTE







/s/ Manuel De Jesus Hernandez Tovar

MANUEL DE JESUS HERNANDEZ TOVAR







LA BENEFICIARIA







/s/ Mr. Philip Denis De Souza

REAL DE PLATA RESOURCES, S.A. DE C.V.

Representada por el

PHILIP DENIS DE SOUZA







EXPLORATION CONTRACT AND UNILATERAL PROMISE OF SALE










1.

MANUEL DE JESUS HERNANDEZ TOVAR (hereinafter called “THE OPTIONOR”) acting on
his own right, Mexican, of legal age, domiciled in Calle Teodoro Mariscal No.
914, Fraccionamiento Estadio, Zip Code 82140, Mazatlan, Sinaloa, single, and
legally able to contract and hold mining concessions, and registered with the
Federal Taxpayer Registry (FTR) under the code HETM531219N15.







as one party, and as for the other party,




2.

REAL DE PLATA RESOURCES, S.A. DE C.V. (hereinafter called “THE OPTIONEE”), a
mining company incorporated pursuant to the laws of the United States of Mexico,
incorporated through public writ number 4,078 passed under the certification of
the Notary Public number 4 of the City of Guadalajara, Jalisco, on November 8,
2007, legally able to hold mining concessions and to celebrate  all types of
contracts related to such mining concessions, represented herein by its
attorney-in-fact, PHILIP DENIS DE SOUZA, whose representation arises from the
power-of-attorney granted through public writ number 4,190 passed under the
certification of the Notary Public number 4 of the City of Guadalajara, Jalisco,
on January 14, 2008.







Each of THE OPTIONOR and THE OPTIONEE are hereinafter individually referred to
as a “Party” and jointly referred to as the “Parties”,







WHEREAS




A)

THE OPTIONOR is the only holder of the mining concessions covering the land lots
described in Annex “A-1” to this Contract (hereinafter identified as “THE
CONCESSIONS”).  







B)

In the areas of THE CONCESSIONS are located the mineral processing and
benefiting assets described in Annex “B-1” to this Contract (hereinafter
identified as “THE ASSETS”), which are of the exclusive property and are under
the exclusive possession of THE OPTIONOR, who currently operates them for his
processing and benefiting operations on the minerals extracted from THE
CONCESSIONS;   










C)

THE OPTIONOR is the only owner of the pieces of land on which a portion of the
areas of THE CONCESSIONS are located, described in Annex “B-2” to this Contract
(hereinafter identified as “THE LAND”), which are of the exclusive property and
are under the exclusive possession of THE OPTIONOR;







D)

Regarding: (i) the mining concession titles covering THE CONCESSIONS; (ii) the
goods that make up THE ASSETS; and (iii) THE LAND, THE OPTIONOR makes in Clause
Fourteenth of this Contract various statements, representations and warranties,
based on which he can validly enter into this Contract and dispose of all those
rights and goods;













E)

THE OPTIONOR and THE OPTIONEE have agreed on the granting by THE OPTIONOR to THE
OPTIONEE of: (i) the right to explore and exploit THE CONCESSIONS; (ii) the
option to purchase all or some of the mining concessions that cover or may cover
in the future the CONCESSIONS, as well as any other mining concessions located
inside the Area of Interest, on which THE OPTIONOR may acquire rights; (iii) the
option to purchase all or some of THE ASSETS; and (iv) the option to purchase
all or some of THE LAND; all of the foregoing under the terms and conditions set
forth in this Contract.
















Based on the statements of the Parties in the preceding whereas, the Parties
hereby grant the exploration contract and the unilateral promise of sale
(hereinafter called the “Contract”), which is comprised of the following
clauses:










C L A U S E S




FIRST. Right to explore and exploit THE CONCESSIONS




As from the date of this signature and ratification of this Contract from both
parties, THE OPTIONOR irrevocably grants THE OPTIONEE the exclusive right to
explore and exploit THE CONCESSIONS, therefore, the term of this document will
begin as from the indicated date and will conclude 49 (forty-nine) after the
date that the Public Offer is authorized in written to THE OPTIONEE by the
Toronto, Ontario, Canada’s stock Market (“TSX Venture Exchange”).













During that period THE OPTIONEE will be entitled, o carry out in THE CONCESSIONS
all kinds of exploration and exploitation works that the Mining Law, its
Regulations and the titles of the mining concessions allow to be carried out by
mining concessionaires, to carry out, at its own cost and risk, by itself or
through third parties, all works and build all structures, buildings,
improvements, access ways and other items, to install and use all machinery and
equipment required for the exploration and exploitation.










SECOND.

Right to Early Termination




The term of this Contract shall be of mandatory compliance for THE OPTIONOR and
of voluntary compliance for THE OPTIONEE, the latter being consequently entitled
to terminate it at any time, at its sole discretion and without any liability
for itself, through written notice sent to THE OPTIONOR, notifying the date of
termination; which notice shall be reliably delivered to THE OPTIONOR at least
fifteen (15) days before the date on which such termination becomes effective.










The provisions in the preceding paragraph mean that, as of now, THE OPTIONOR
gives his broadest consent to that being the case THE OPTIONEE  early terminates
this Contract, if applicable, in the manner agreed in this Clause, without
having to enter into a specific termination agreement for that purpose and
without THE OPTIONEE having to fulfill any other formality; all of the above is
made known for all pertinent legal purposes and, in particular, for purposes of
the provisions in the last paragraph of Article 89 of the Regulations to the
Mining Law, taking into consideration that the Parties ratify this Contract in
the presence of a Notary Public.




It is expressly agreed that whilst this Contract is effective, any mining
concession titles replacing or arising from the titles covering THE CONCESSIONS,
and any mining concessions located inside the Area of Interest on which THE
OPTIONOR may acquire rights, shall be incorporated to the subject matter of this
Contract under the concept of THE CONCESSIONS and, accordingly therefore,
subject to the provisions agreed herein.
















THIRD. Unilateral Promise and Selling Price




3.1

THE OPTIONOR by means of this contract unilaterally promises and compels to sell
to THE OPTIONEE or to the individual or legal entity appointed by THE OPTIONEE,
if it exercises the option to purchase them, the ownership and all rights
arising from the mining concessions covering or that may cover in the future THE
CONCESSIONS, the title, possession and all rights arising from THE ASSETS, and
the title, possession and all rights arising from THE LAND; for the global sum
of US$6,100,000.00 (SIX MILLION ONE HUNDRED THOUSAND DOLLARS OF THE UNITED
STATES OF AMERICA AND 00/100); which option THE OPTIONEE may exercise at any
time, as from the date of this signature and ratification of this Contract from
both parties and within a period of time of 49 (forty-nine) months after the
date that the Public Offer is authorized in written to THE OPTIONEE by the
Toronto, Ontario, Canada’s stock Market (“TSX Venture Exchange”), (herein after
referred to as “Term of the Option”).  THE OPTIONEE accepts the promise of sale
made by THE OPTIONOR, as well as the option to acquire THE CONCESSIONS, THE
ASSETS and THE LAND, within the period and under the terms and conditions set
forth in this Contract.




Given the unilateral nature of this promise, such promise shall be mandatory for
THE OPTIONOR and voluntary or optional for THE OPTIONEE, and the latter shall
consequently be entitled to decide whether to purchase or not the rights over
the mining concessions that cover or may cover in the future THE CONCESSIONS,
THE ASSETS and/or THE LAND, within the term of this Contract. From the price set
forth herein, the amounts paid up to that date by virtue of this promise of sale
and which are indicated in the following Clause, shall be deducted at the time
of purchase.







3.2

THE OPTIONOR represents and warrants to THE OPTIONEE  that he is the holder of a
percentage of the rights over the lands of common use identified under the real
estate code F13A16S001A2M of the community land Platanar del Tesguino,
Municipality of Concordia, State of Sinaloa (herein after called the “Land”) and
commits, to the extent allowed under applicable law, to: (i) allow the use and
access free of charge to such Land by THE OPTIONEE; and (ii) acquire the
ownership, as the sole and exclusive owner, over such Land, for the purpose of
transmitting  the ownership, possession and all right derived from the Land to
THE OPTIONEE at the time that the latter exercises its option, it being
understood that the purchase price of such Land is included in the global sum
indicated in Clause 3.1.







FOURTH. Consideration




4.1

As consideration for the granting of this unilateral promise of sale and, if
applicable, as an advance payment to be credited to the purchase price, THE
OPTIONEE shall pay THE OPTIONOR the following sums:










a)

The sum of US$50,000.00 (FIFTY THOUSAND USA DOLLARS AND 00/100) once this
document is dully registered in the Mining Public Registry.




b)

The sum of US$200,000.00 (TWO HUNDRED THOUSAND USA DOLLARS AND 00/100) 30
(thirty) days after the date that the Public Offer takes place and is authorized
 in written to THE OPTIONEE by the Toronto, Ontario, Canada’s stock Market (“TSX
Venture Exchange”) .







c)

The sum of US$150,000.00 (ONE HUNDRED FIFTY THOUSAND USA DOLLARS AND 00/100) 7
(seven)  months after the date that the Public Offer takes place and is
authorized  in written to THE OPTIONEE by the Toronto, Ontario, Canada’s stock
Market (“TSX Venture Exchange”) .







d)

The sum of US$350,000.00 (THREE HUNDRED AND FIFTY THOUSAND USA DOLLARS AND
00/100) 13 (thirteen) months after the date that the Public Offer takes place
and is authorized  in written to THE OPTIONEE by the Toronto, Ontario, Canada’s
stock Market (“TSX Venture Exchange”) .







e)

The sum of US$450,000.00 (FOUR HUNDRED AND FIFTY THOUSAND USA DOLLARS AND
00/100)  19 (nineteen) months after the date that the Public Offer takes place
and is authorized  in written to THE OPTIONEE by the Toronto, Ontario, Canada’s
stock Market (“TSX Venture Exchange”) .
















f)

The sum of US$600,000.00 (SIX HUNDRED  THOUSAND USA DOLLARS AND 00/100) 25
(twenty-five) months after the date that the Public Offer takes place and is
authorized  in written to THE OPTIONEE by the Toronto, Ontario, Canada’s stock
Market (“TSX Venture Exchange”) .







g)

The sum of US$650,000.00 (SIX HUNDRED AND FIFTY THOUSAND USA DOLLARS AND 00/100)
31 (thirty one) months after the date that the Public Offer takes place and is
authorized  in written to THE OPTIONEE by the Toronto, Ontario, Canada’s stock
Market (“TSX Venture Exchange”) .













h)

The sum of US$750,000.00 (SEVEN HUNDRED AND FIFTY THOUSAND USA DOLLARS AND
00/100) 37 (thirty-seven) months after the date that the Public Offer takes
place and is authorized  in written to THE OPTIONEE by the Toronto, Ontario,
Canada’s stock Market (“TSX Venture Exchange”).










i)

The sum of US$900,000.00 (NINE HUNDRED THOUSAND USA DOLLARS AND 00/100) 43
(forty–three) months after the date that the Public Offer takes place and is
authorized  in written to THE OPTIONEE by the Toronto, Ontario, Canada’s stock
Market (“TSX Venture Exchange”).
















j)

The sum of US$2,000,000.00 (TWO MILLION USA DOLLARS AND 00/100) 49 (forty-eight)
months after the date that the Public Offer takes place and is authorized  in
written to THE OPTIONEE by the Toronto, Ontario, Canada’s stock Market (“TSX
Venture Exchange”).



















4.2

The pertinent Value Added Tax (VAT) shall be added to all payments referred to
in this Contract, which shall be paid in Mexican pesos by converting the sums
expressed above in dollars of the United States of America to Mexican pesos at
the quotation for the purchase of dollars of the United States of America in the
interbank market by BANAMEX, S.A., corresponding to the close of the banking day
immediately preceding the relevant payment date.



















4.3

Any payment to THE OPTIONOR under this Clause shall be considered as an advance
payment to be credited to the selling price and, in the event THE OPTIONEE
terminates this Contract without exercising its option to purchase, the sums
paid up to the date of that termination to THE OPTIONOR shall remain for his
benefit.










4.4

Since THE OPTIONOR qualifies under a regime were he is exempt before the tax
authorities, no income tax or VAT withholdings will apply to the payments made
to THE OPTIONOR under this Clause according to the applicable regulations. For
each payment received by THE OPTIONOR, he shall issue an invoice expressly
breaking down the VAT and fulfilling all applicable tax requirements.  Each
Party shall be obliged to fulfill the obligations imposed by the applicable
legal provisions on tax matters, including the obligation to file tax returns
and to pay the pertinent taxes, as applicable.



















4.5

Since THE OPTIONEE is entitled to terminate this Contract at any time, at its
sole discretion and without assuming any liability for itself, THE OPTIONEE
shall have no obligation to pay any sum to THE OPTIONOR as of the date on which
the notice of termination delivered at the domicile specified by THE OPTIONOR
becomes effective and, in that case, THE OPTIONEE shall be fully released from
the obligation to pay the sums to which items a) to j) of this Clause refer,
with respect to the dates stated therein that have not occurred as of the date
of effectiveness of that termination.






















FIFTH. Exercise of the Option  







5.1

THE OPTIONEE shall have the right to exercise its option to purchase THE
CONCESSIONS, THE ASSETS, THE LAND, or any of them, at any time during the Term
of the Option through notice to THE OPTIONOR communicated in accordance with the
procedures provided in Clause Twenty First of this Contract.













5.2

THE OPTIONOR undertakes to enter into  and ratify before a Notary Public the
final purchase-and-sale contract(s) or assignment contract(s) for the rights
arising from THE CONCESSIONS and/or THE ASSETS and/or THE LAND at the time
specified by THE OPTIONEE, but no later than within thirty (30) days from the
date of receipt of the notice of THE OPTIONEE. Prior to the time of transfer of
the title, possession and all rights arising from THE ASSETS, THE OPTIONEE may
carry out a due diligence review for the purpose of verifying the legal status
of THE ASSETS, and particularly the legal status of those of a foreign origin.




























5.3

At the time of transfer of the title and all the rights arising from the mining
concessions covering THE CONCESSIONS, of transfer of the title, possession and
all rights arising from THE ASSETS, and of transfer of the title, possession and
all rights arising from THE LAND, to THE OPTIONEE, the latter shall pay the
price described in Clause Third, deducting from the same the sums paid up to
that time to THE OPTIONOR under Clause Fourth. The document(s) whereby the title
and all the rights arising from THE ASSETS, THE LAND and/or the mining
concessions covering THE CONCESSIONS are transferred to THE OPTIONEE shall, on
the date of such assignment, include and ratify the representations and
warranties provided in Clause Fourteenth of this Contract. Similarly, upon such
assignment THE OPTIONOR shall deliver THE OPTIONEE all documents evidencing
compliance with the obligations arising from THE ASSETS, from THE LAND and from
the mining titles as of that date, as well as any maps, geological data, soil
studies and any other information, documents or studies related to THE
CONCESSIONS.






















5.4

THE OPTIONEE may choose to purchase less than all of THE CONCESSIONS, THE ASSETS
or THE LAND, which THE OPTIONEE shall specify in its notice to exercise the
option delivered to THE OPTIONOR. Similarly, at any time during the Term of the
Option, THE OPTIONEE may unilaterally terminate its option to purchase any of
THE CONCESSIONS, of THE ASSETS or of THE LAND, through the procedures provided
in Clause Twenty First of this Contract. Waiver by THE OPTIONEE to its option or
to purchase any of THE CONCESSIONS, of THE ASSETS or of THE LAND, shall not
imply any change to the amount of the payments by virtue of the promise of sale
of the remaining CONCESSIONS, ASSETS or LAND, by THE OPTIONEE.



















5.5

If THE OPTIONEE does not exercise its right to the option to purchase, all sums
given to THE OPTIONOR will remain to the benefit of THE OPTIONOR and THE
OPTIONEE shall have no right to obtain reimbursement of such sums.




























SIXTH. Royalty




Additionally and independently from the consideration for the promise of sale
and for the purchase price of THE CONCESSIONS, THE ASSETS and THE LAND,
established in Clauses Third and Fourth of this Contract, THE OPTIONEE or any of
it successors or assigns, shall pay THE OPTIONOR a royalty of zero point
thirty-three percent (0.33%), calculated on the net smelter returns (NSR) on the
minerals extracted and recovered from any of THE CONCESSIONS, in accordance with
the formula and regulations established in Annex  “C” to this Contract. THE
OPTIONOR shall have a NSR buyout option, for a price to be determined at the
relevant time according to a formula to be mutually agreed between the Parties.






















SEVENTH. Exploitation during the Term of the Promise and the Option




During the term provided in Clause First of this Contract and even if the option
to purchase THE CONCESSIONS, THE ASSETS and THE LAND has not been exercised, THE
OPTIONEE may extract minerals from THE CONCESSIONS and appropriate the minerals
so extracted, upon notice to THE OPTIONOR, provided that THE OPTIONEE is in
compliance with its obligations under this Contract.

 










EIGHTH. Fees, Duties, Taxes and Expenses




All notary fees and expenses, and registration rights resulting from the
entering into and execution of this Contract and the respective
purchase-and-sale contract(s) shall be paid by THE OPTIONEE, but the legal fees
and expenses incurred by each Party for entering into this Contract and the
respective purchase-and-sale contract(s) shall be paid by the pertinent Party,
and the taxes levied on the revenues obtained by THE OPTIONOR shall be paid by
the latter.

 










All charges, duties, taxes, rights, etc., levied on the title holding of the
mining concessions that cover or may cover THE CONCESSIONS or otherwise related
to them, and all charges, duties, taxes, rights, etc., levied on the ownership
of the THE ASSETS or of THE LAND, shall be for the account of and paid by THE
OPTIONOR, except for the mining rights (derechos sobre minería) related to the
mining concessions that cover or may cover THE CONCESSIONS, which shall be paid
as follows: (i) such mining rights up to and including the second semester of
the fiscal year 2007 shall be paid by THE OPTIONOR, and (ii) such mining rights
from and including the first semester of the fiscal year 2008 to and including
the last date of the term of this Contract, shall be paid by THE OPTIONEE.






















NINTH.

Performance Guaranty







In order to guarantee THE OPTIONEE compliance with this unilateral promise of
sale:




9.1

THE OPTIONOR hereby grants an irrevocable special power-of-attorney in favor of
the representatives of THE OPTIONEE, Messrs. ROBERT CLARMAC GAETANO BELL y
PHILIP DENIS DE SOUZA, for any of them, exercising such power-of-attorney on
behalf of THE OPTIONOR, to sell, assign and/or transfer to THE OPTIONEE or to
the individual or legal entity designated by THE OPTIONEE: (A) the title and all
rights arising from the mining concessions covering as of that time THE
CONCESSIONS, (B) the title, possession and all rights arising as of that time
from THE ASSETS, and (C) the title, possession and all rights arising as of that
time from THE LAND; all of the foregoing under the terms and conditions
established in this Contract, it being understood that, in any event, the
attorney-in-fact exercising such power-of-attorney shall provide proof to the
Notary Public before whom the sale is made, that: (i) the total amount of the
advance payments, as well as of the balance of the purchase price, have been
directly delivered to THE OPTIONOR under the terms of Clause Fourth of this
Contract; or, (ii) the total amount of the advance payments have been delivered
to THE OPTIONOR and the balance of the purchase price has been deposited with
the competent judicial authority in favor of THE OPTIONOR. This special
power-of-attorney shall only be used by any of the attorneys-in-fact if THE
OPTIONOR omits to sign and ratify before a Notary Public the promised final
purchase-and-sale contract(s) within the term to which Clause Fifth of this
Contract refers, after THE OPTIONEE has exercised its right to purchase and the
balance of the purchase price has been deposited according to the Law in favor
of THE OPTIONOR.













Within this special mandate, the attorneys-in-fact shall have all powers to
which the first three paragraphs of Article 2554 of the Federal Civil Code and
its correlative Articles of the Civil Codes of all states of the United States
of Mexico refer.













This special power-of-attorney shall be revoked in the event THE OPTIONEE early
terminates this Contract or fails to exercise its right to the option to
purchase at the end of the agreed term.













9.2

THE OPTIONEE shall register this Contract with the Mining Public Registry
Office, and shall communicate to such registry office (through a simple
notification and without the need for THE OPTIONOR to appear) about any mining
concession titles replacing or arising from the titles covering THE CONCESSIONS
and about any mining concessions located inside the Area of Interest on which
THE OPTIONOR may acquire rights, in order for those titles to become immediately
subject to the provisions of this Contract, as agreed by the Parties in Clause
Second hereof. THE OPTIONOR shall cooperate with THE OPTIONEE by providing all
the information and documents required for such registrations, as well as by
taking any actions required for that purpose.






















9.3

THE OPTIONOR creates and grants in favor of THE OPTIONEE, its successors or
assigns, a pledge without transfer of possession of first ranking and degree of
priority over all THE ASSETS (hereinafter called the “Pledge”). The Pledge is
granted in accordance with Section Seven, Chapter IV, Title Two, of the General
Law on Securities and Credit Transactions (Ley General de Títulos y Operaciones
de Crédito) (hereinafter called the “GLSCT”). The Pledge is created for the
purpose of securing compliance with all obligations assumed by THE OPTIONOR
under this Contract, particularly the obligation to transfer to THE OPTIONEE the
title, possession and all rights arising from THE ASSETS, under the unilateral
promise of sale granted by THE OPTIONOR. For its part, THE OPTIONEE hereby
accepts the Pledge created under this Clause in its favor.



















Based on the above statements, THE OPTIONOR accepts and undertakes to deliver to
THE OPTIONEE, every six (6) months starting from the date of this Contract, a
written report including the list of THE ASSETS that are herein subject to the
Pledge.










The Pledge is granted as a guarantee and shall not affect or modify the
obligations of THE OPTIONOR with respect to any of THE ASSETS, unless otherwise
provided in this Contract.










TENTH. Area of Interest




THE OPTIONOR undertakes to transfer to THE OPTIONEE all of the rights THE
OPTIONOR currently has or may acquire in the future with regard to any mining
concession or application for mining concession other than THE CONCESSIONS
(which is located within an area of five kilometers (5 Km.) from the external
perimeter of each of THE CONCESSIONS (hereinafter called the “Area of
Interest”), for a sole and total price of one hundred dollars of the United
States of America (US$100.00) for each of them, plus the royalty provided in
Clause Sixth of this Contract. For purposes of the above, THE OPTIONOR
undertakes to notify to THE OPTIONEE in writing, within the following thirty
(30) days, about each acquisition carried out inside the Area of Interest and
the transfer or transfers of the pertinent rights shall be performed within the
period of six (6) months from the date of the letter of THE OPTIONEE requesting
such transfer to THE OPTIONOR.



















ELEVENTH. Labor Liability




The Parties acknowledge that this Contract does not recognize any labor relation
between the workers and contractors of either Party and the other Party, and
accordingly, each Party expressly agrees, with respect to his/its own workers
and contractors, that he/it (or his/its contractors, with respect to their own
workers) shall exclusively assume all labor, tax, social security and ancillary
liabilities. In this regard, each Party agrees to hold the other Party harmless
against any claim, lawsuit, accusation or complaint that may arise against the
latter Party by the workers, employees or contractors of the former Party, or by
the labor or administrative authorities, and undertakes to compensate the other
Party for any damages and costs arising from such claims, lawsuits, accusations
or complaints.
















TWELFTH. Additional Obligations of THE OPTIONOR  




In addition to the obligations assumed by THE OPTIONOR in the preceding Clauses,
THE OPTIONOR shall have the following additional obligations during the whole
term of this Contract:










12.1

To maintain in force and in its favor the rights arising from the mining
concessions covering and that may cover in the future THE CONCESSIONS, and not
to request any reduction, division or unitization of the area covered by THE
CONCESSIONS or give up the rights arising from the same, unless THE OPTIONOR has
the prior written authorization  of THE OPTIONEE; and also maintain such rights
free from all charges, encumbrances, or legal causes affecting or limiting the
title thereto.










12.2

Preserve the title, possession and all rights arising from THE ASSETS and from
THE LAND, maintaining the same free from all charges, encumbrances, or legal
causes affecting or limiting the title thereto, of any nature; and also in a
good state of preservation and maintenance, in order to transfer the same to THE
OPTIONEE or to the person THE OPTIONEE may designate, in the event the option
included herein is exercised, with no deterioration or tear and wear other than
the ones caused by their normal use and the passage of time.   




12.3

Not to enter into any contract with respect to THE ASSETS (except for the asset
operation contract referenced in Clause Fifteenth of this Contract), THE LAND
and/or THE CONCESSIONS, nor transfer the rights arising from THE ASSETS, from
THE LAND, or from the mining concessions covering or that may in the future
cover THE CONCESSIONS to a third party other than THE OPTIONEE or the person THE
OPTIONEE may designate.







12.4

Perform all acts and sign all documents that may be necessary to preserve the
rights of THE OPTIONEE as pledgee of THE ASSETS, in connection with the
potential foreclosure of the Pledge. Likewise, THE OPTIONOR, as pledgor, shall
not perform any acts inconsistent with the rights of THE OPTIONEE, in its
capacity as pledgee, under this Contract, or that may affect the enforceability
or validity of the Pledge or complicate or make it impossible to foreclose THE
ASSETS being pledged.













12.5

Hold THE OPTIONEE free and safe against any claims and liabilities that may be
attributed to it, for actions or omissions directly attributable to THE OPTIONOR
and of the latter exclusive responsibility.













12.6

Cooperate with THE OPTIONEE in any process or procedure required by the latter
to ensure access to the land lots covering THE CONCESSIONS.













12.7

Maintain confidential during the term of this Contract and afterwards –if the
right to purchase is exercised by THE OPTIONEE– any and all information that THE
OPTIONOR may receive from THE OPTIONEE and/or the contractors of THE OPTIONEE,
which has not been previously known to the public in any manner, such
information being of an industrial nature and being considered and treated as
privileged information and industrial secret, and which information and
documents THE OPTIONOR undertakes to return to THE OPTIONEE or to whom THE
OPTIONEE may have designated to purchase THE CONCESSIONS, if the mentioned right
is exercised.







12.8

Assume all responsibilities arising from his own actions or omissions in
connection with: (i) the activities carried out in THE CONCESSIONS before the
date of the signature and ratification before a Notary Public of this Contract;
and (ii) the activities carried out in the past or during the term of this
Contract while using THE ASSETS or in any manner related to the same.
















12.9

With the signature of this Contract, THE OPTIONOR authorizes THE OPTIONEE to
exercise all operating rights and activities, as well as to fulfill all
obligations arising from the concession titles of THE CONCESSIONS.













12.10

If this Contract is terminated, give THE OPTIONEE a term of ninety (90) days to
withdraw all its equipment and machinery from THE CONCESSIONS.







THIRTEENTH.

Additional Obligations of THE OPTIONEE




In addition to the obligations assumed by THE OPTIONEE in the preceding Clauses,
THE OPTIONEE shall have the following additional obligations during the whole
term of this Contract:







13.1

Carry out the exploration and, if applicable, the exploitation of THE
CONCESSIONS as a good miner and according to the most appropriate and rational
mining practices and in accordance with all the legal provisions, making
sufficient investments and/or works to fulfill the provisions of the Mining Law
and its Regulations;




13.2

Assume and timely fulfill the obligations to prepare and submit reports on
regular exploration work and, if applicable, on regular exploitation work, pay
the mining rights (derechos sobre minería) in accordance with Clause Eighth, and
fulfill the obligations on security and health in the mines and on control of
environmental pollution;










13.3

Timely and properly fulfill the obligations related to activities, reports,
security, etc., arising from the concession titles related to THE CONCESSIONS
and the laws applicable to THE CONCESSIONS;










13.4

Maintain THE CONCESSIONS in good preservation and exploration conditions;










13.5

Use its best efforts: (i) to prevent access at any time to THE CONCESSIONS by
third parties other than its workers or contractors, and (ii) not to allow
invasions by third parties, or that third parties carry out exploration, hauling
or picking up works of minerals in THE CONCESSIONS;










13.6

Assume all responsibilities arising from its own actions or omissions related to
the activities developed in THE CONCESSIONS, whether directly or through its
contractors, from the date of the signature and ratification before a Notary
Public of this Contract.







If at any time during the term of this Contract, THE OPTIONEE does not fulfill
the obligations assumed by it herein and, in particular, the obligations
mentioned in this Clause, THE OPTIONOR shall have the right to terminate this
Contract pursuant to the terms of Clause Sixteenth of this Contract.













FOURTEENTH.

 Representations and Warranties




14.1

Representations and warranties of THE OPTIONEE: THE OPTIONEE represents and
warrants to THE OPTIONOR, and understands that THE OPTIONOR enters into this
Contract assuming the veracity and accuracy of those representations and
warranties, the following:







a)

THE OPTIONEE is a legal entity validly organized and existing under Mexican
laws, has a lawful corporate purpose and is in good standing under the
applicable laws and regulations;










b)

THE OPTIONEE is legally able to assume obligations under this Contract, and the
entering into of this Contract has been sufficiently authorized by the relevant
internal corporate authorities in accordance with its by-laws and the applicable
law; the entering into this Contract does not constitute a violation of its
by-laws, of prior contracts in force, or of the legislation applicable to it;
the person signing this Contract on its behalf has been duly and sufficiently
empowered to exercise the rights and to fulfill the obligations arising from the
entering into of this Contract and its related and execution documents; and










c)

There is no contract currently in force nor a claim or rights of third parties,
nor legal, judicial or administrative actions or investigations, existing or
foreseeable, from which the invalidity or ineffectiveness of this Contract may
result, and which could prevent or restrict its ability to enter into such
Contract or to carry out the activities related to its performance.










14.2

Representations and warranties of THE OPTIONOR: THE OPTIONOR represents and
warrants to THE OPTIONEE, and understands that THE OPTIONEE enters into this
Contract assuming the veracity and accuracy of those representations and
warranties, the following:










a)

THE OPTIONOR is a Mexican citizen, legally able to apply for, acquire and hold
mining rights, is not disqualified in any manner and is legally able to be bound
under this Contract;







b)

THE OPTIONOR does not require any authorization from third parties to exercise
the rights and fulfill the obligations arising from the entering into this
Contract and its related and execution documents, and the rights that THE
OPTIONOR holds are not subject to any legal or contractual tenancy in common or
co-ownership;







c)

THE OPTIONOR is not subject to bankruptcy, arrears or any regime resulting in
any restrictions to the exercise of his rights or the disposition of his goods,
including THE CONCESSIONS, THE ASSETS and THE LAND;







d)

This Contract shall be mandatory and binding for each of his successors or
heirs;










e)

There are no preferential rights, current contracts, or third party agreements
or rights preventing or limiting his capacity to promise to sell, and later on
actually sell THE CONCESSIONS, THE ASSETS and THE LAND under the terms described
in this Contract;










f)

THE CONCESSIONS, THE ASSETS and THE LAND are of the exclusive property of THE
OPTIONOR and are fully paid, free from charges, encumbrances, legal causes
affecting or limiting the title thereto, preferential rights and third party
rights, and THE OPTIONOR has not performed any act to encumber, affect or limit
in any manner whatsoever the rights that THE OPTIONOR has on THE CONCESSIONS,
THE ASSETS and THE LAND, and accordingly, THE OPTIONOR warrants the existence,
legitimacy and availability of the mentioned rights, and that THE CONCESSIONS,
THE ASSETS and THE LAND can be freely promised and assigned by THE OPTIONOR
without requiring authorization from, or prior notice to, third parties,
including governmental authorities;



















g)

THE ASSETS located in THE CONCESSIONS, and THE LAND, are free from encumbrances
and rights of third parties. THE ASSETS have all the regulatory authorizations
required for their operation in reasonably commercial terms. There are no tax,
regulatory, environmental or other type of contingences affecting THE ASSETS,
THE LAND, their titleholder or the titleholder of THE CONCESSIONS;













h)

Each of the mining concession titles covering THE CONCESSIONS has the
characteristics and at least the duration described in Annex “A-1” to this
Contract.










i)

Each of the concession titles covering THE CONCESSIONS was validly and legally
granted to THE OPTIONOR, and therefore such concession titles fully comply with
their terms and obligations, as well as with the obligations arising from the
Law. There is no administrative or judicial procedure from any authority or
third party, currently in progress, to be executed, to be commenced or
foreseeable, that may affect the title of THE OPTIONOR or the validity or
effectiveness of the mentioned concession titles and applications, or their
terms.













j)

Each of the concession titles granted with regard to THE CONCESSIONS authorize
and will authorize its titleholder to carry out the exploration and extraction
of all minerals subject to the concession found in the same, without any
limitation other than those arising from their own terms and conditions, and
from the Law;













k)

The concession titles constituting as a whole THE CONCESSIONS, and the
activities carried out in the areas of the same and through THE ASSETS, by THE
OPTIONOR or by the persons authorized by THE OPTIONOR, are in full and strict
compliance with the environmental and territorial planning regulations and
obligations to which they are subject. They rely on all environmental and
territorial planning authorizations required to perform the operations; and
there is no procedure, penalty or investigation in course, to be executed or
foreseeable, that may result in an environmental penalty. There is no existing
or foreseeable environmental liability related to the operation of any of THE
CONCESSIONS or of THE ASSETS. THE OPTIONEE is, to the extent allowed under
applicable law, entitled to exercise its rights and to perform the exploration
and exploitation activities under this Contract, by relying on such
environmental and territorial planning authorizations granted in the name of THE
OPTIONOR. In addition, THE OPTIONEE, to the extent such reliance is not allowed
under applicable law, is authorized by THE OPTIONOR to request, process and
obtain all environmental and territorial planning authorizations, which may be
necessary or convenient for those purposes, and which are to be granted in the
name of THE OPTIONOR and/or THE OPTIONEE.













l)

The activities carried out under the concession titles, which as a whole cover
THE CONCESSIONS, or related to the ownership and operation of THE ASSETS are in
complete and strict compliance with the applicable regulations of any type; and
there is no procedure, penalty or investigation in course, to be executed or
foreseeable, that may result in a penalty for non-compliance with such rules.



















m)

THE OPTIONOR has the authorizations, leases, ownership, easements or any other
valid and current title to occupy and develop mining exploration and
exploitation activities in the areas of THE CONCESSIONS. There is no conflict or
dispute whatsoever with the titleholders of the lands on which THE CONCESSIONS
or THE ASSETS are located, nor with the occupants or possessors of the same, and
no conflict or dispute is imminent or foreseeable;

























n)

No authorization, permit, license, certificate, notice or other requirement from
any third parties or governmental authorities, other than the ones already
obtained by THE OPTIONOR, is necessary to carry out the operations and the
performance by the Parties of their obligations described in this Contract,
including the timely assignment of THE CONCESSIONS, of THE ASSETS and of THE
LAND by THE OPTIONOR to THE OPTIONEE;













o)

The entering into and the performance of this Contract by THE OPTIONOR will not
result in or cause:







i.

Any conflict with, or a violation or breach of, any contract to which THE
OPTIONOR is a party or any regulation to which he is subject;
















ii.

Any conflict with, or a violation of, any rule applicable to THE OPTIONOR;




iii.

Any violation of any regulation, or judicial or administrative order to which
THE OPTIONOR may be subject; or




iv.

The triggering in favor of any third party of a right to acceleration,
termination or indemnity under any contract to which THE OPTIONOR is a party, or
a violation of the concession titles of THE CONCESSIONS, or any circumstance
that may affect THE ASSETS or the operations of THE OPTIONOR in the same.













p)

THE OPTIONOR is in full and strict compliance with all tax, currency exchange,
labor and other type of obligations and rules applicable to him, the
non-compliance of which could give rise to seizure or dispossession of any of
his rights to THE CONCESSIONS, to THE ASSETS or to THE LAND, and there is no
procedure, penalty or investigation in course, to be executed or foreseeable,
that may result in a penalty arising from non-compliance of such obligations and
rules.













q)

The financial situation of THE OPTIONOR is of adequate solvency, and there is no
risk of seizure or judicial or administrative execution measures against his
patrimony arising from debts or disputes with third parties.










r)

There is no litigation, legal action or administrative or judicial procedure to
which THE OPTIONOR is a party, the results of which substantially affects or may
affect his financial situation or his title or ability to dispose of THE
CONCESSIONS, of THE ASSETS or of THE LAND.
















s)

If what THE OPTIONOR mentioned in this Contract in relation to the THE
CONCESSIONS, of THE ASSETS or of THE LAND is false or not valid, he is obligated
to pay the damages caused to the THE OPTIONEE.  




 







FIFTEENTH. Use, Operation and Maintenance of THE ASSETS




THE OPTIONOR shall, within the time limitations indicated below in this Clause,
directly use and operate THE ASSETS, under the terms and conditions agreed in
this Contract and in the asset operation contract entered into on the same date
of this Contract or on a later date, in order to process and benefit through THE
ASSETS only the following minerals: (i) minerals mined prior to the
effectiveness of this Contract by THE OPTIONOR from THE CONCESSIONS; (ii)
minerals mined by THE OPTIONEE from THE CONCESSIONS and/or, from the mining
concessions ceded in the Assignment Rights Contract entered into by the Parties
on this same date ; and (iii) any mineral supplied by THE OPTIONEE and which has
been mined by THE OPTIONEE from THE CONCESSIONS and/or, from the mining
concessions ceded in the Assignment Rights Contract entered into by the Parties
on this same date, regardless of the type of mineral and its characteristics and
technical specifications, to perform bulk testing on such mineral and determine
its quality, grade (ley del mineral), metallurgy, recovery and other
mineralization characteristics from a certain exploration area.
















For the purpose of processing and benefiting the minerals qualifying under item
(iii) of the preceding paragraph, THE OPTIONEE must provide THE OPTIONOR with a
prior notice of at least seven (7) calendar days prior to the date of processing
and benefiting. Upon receipt of such notice, THE OPTIONOR shall perform all
actions, including but not limited to the total clean-up and other preliminary
acts, to ensure that THE ASSETS are ready to receive and process and benefit
those minerals under appropriate conditions.
















THE OPTIONOR may only process and benefit through THE ASSETS, during the period
of time of his direct use and operation of THE ASSETS, minerals other than the
ones described in items (i), (ii) and (iii) of the first paragraph of this
Clause, through mutual prior written consent of both Parties.










The direct use and operation of THE ASSETS by THE OPTIONOR shall only apply: (a)
for as long as THE OPTIONOR has readily available, for processing and benefiting
through THE ASSETS, minerals qualifying under item (i) of the first paragraph of
this Clause; or (b) during the term of this Contract; whichever occurs earlier
in time, unless otherwise mutually agreed by the Parties. Upon the occurrence of
the earlier of these events: (1) THE OPTIONOR shall no longer be entitled to
directly use or operate THE ASSETS; (2) the asset operation contract indicated
in this Clause shall be automatically terminated; and (3) in the case of the
occurrence of event (a) of this paragraph, THE OPTIONEE shall freely use and
operate THE ASSETS for any and all purposes of this Contract.
















In any case, THE OPTIONOR or THE OPTIONEE, as applicable, shall use and operate
THE ASSETS in an efficient manner, in accordance with their operation manuals
and rules and according to their installed capacity. Similarly, THE OPTIONOR or
THE OPTIONEE, as applicable, shall provide ongoing maintenance to THE ASSETS in
order for them to maintain their current level of operation and use. All costs
of operation and maintenance of THE ASSETS, as well as the charges, taxes, etc.,
resulting from THE ASSETS and the activities performed using the same, shall be
for the account of the Party entitled to use and operate them at the time those
costs were originated or incurred. The Party entitled to use and operate THE
ASSETS at the relevant time shall be solely responsible for the costs and
consequences arising from the operation of THE ASSETS, including labor, good
and/or service supplier, tax and regulatory responsibilities, as well as
responsibility to third parties. The Party entitled to use and operate THE
ASSETS at the relevant time shall hold the other Party harmless against any
claims from third parties, including defense expenses, arising from the use and
operation of THE ASSETS; all of the foregoing in accordance with the terms of
this Contract and, in the case of THE OPTIONOR, of the asset operation contract
to be entered into between the Parties.



















SIXTEENTH. Non-compliance







Non-compliance by a Party with the obligations assumed under this Contract shall
entitle the other Party to request immediate compliance with the non-complied
obligations; for this purpose, such Party shall request in writing to the
non-complying Party compliance with such obligations and if, after elapsing
thirty (30) days from the date of delivery of the request, the non-compliance
persists and no reasonable efforts have been made to remedy such non-compliance,
the affected Party shall be entitled, at his/its option, to judicially request
the mandatory compliance of the non-complied obligations or to terminate this
Contract, being also entitled to request the payment of damages.










SEVENTEENTH. Information in the Event of Termination




17.1

If THE OPTIONEE decides to terminate this Contract, THE OPTIONEE will be
obliged, within forty-five (45) calendar days from the effective date of
termination, to deliver the following:










a)

A copy of the final report on the results obtained from the exploration of THE
CONCESSIONS, including assays, geological maps, all kinds of technical
information and data, as well as the results from mineral samples and technical
data on the underground drilling made; and










b)

The documents evidencing compliance with the obligations related to the mining
concessions on THE CONCESSIONS, with regard to the presentation of reports on
exploration and/or exploitation work, and payment of the rights payable by it
during the term of this Contract.













17.2

The Parties agree that, in the event of termination of this Contract by THE
OPTIONEE, from the effective date of termination, any of the work reports
required in connection with THE CONCESSIONS under the mining legislation, shall
be the exclusive responsibility and for the account of THE OPTIONOR, and THE
OPTIONEE shall be released from any subsequent obligation that under the mining
legislation needs to be fulfilled to maintain the effectiveness of the mining
concessions on THE CONCESSIONS.













EIGHTEENTH.

Acts of God and Force Majeure




The Parties shall not be considered to have incurred in non-compliance when they
fail to comply with the obligations assumed by them under this Contract due to
acts of God or force majeure.







The following events, listed in an enunciative way and not in a restrictive way,
shall be considered acts of God or force majeure: earthquakes, fires, flooding,
landslides, explosions, epidemics, civil commotion, labor commotion, strikes,
mutinies, rebellions, wars, revolutions, oppositions or commotions caused by
rural communities, cooperative farming communities or of other nature, that
prevent or do not authorize or allow THE OPTIONEE to have free access to THE
CONCESSIONS or hinder the performance of the mining work contemplated in this
Contract, as well as acts or omissions of any authority and, in general, any
other event or act completely outside of the will of the Parties and beyond
their control, which prevents them from complying with their obligations.







The mentioned events shall be considered act of God or force majeure, as the
case may be, whenever because of their occurrence they hinder or delay, totally
or partially, the compliance with the obligations of a Party, provided that such
event has not been caused by action or omission attributable to that same Party.







If the act of God or the force majeure last for more than thirty (30) calendar
days, the effectiveness of this Contract and the term to perform exploration
work and to make any investments, expenditures or payments under this Contract
shall be extended for a period equal to the duration of the act of God or force
majeure, in a consistent manner.







The other Party shall be entitled to terminate this Contract if after six (6)
months from the occurrence of such act of God or force majeure the event
persists and no reasonable efforts have been made to remedy it, if possible.







NINETEENTH. Entire Agreement







This Contract comprises the whole contract between the Parties with regard to
its subject matter, and accordingly (except for the asset operation contract
referenced in Clause Fifteenth of this Contract), it cancels and leaves without
effect any other contract, agreement or letter of intent previously entered into
for the same subject matter.







All the terms and conditions of this Contract will oblige the heirs, legatees,
successors and assigns of the Parties.







The Parties agree to ratify this Contract before a Notary Public, and THE
OPTIONEE undertakes to register with the Public Mining Registry Office this
Contract and the final purchase-and-sale or assignment of rights contract(s)
that may be entered into; for this purpose, THE OPTIONOR undertakes to provide
and/or sign any additional document that may be necessary, as well as to
cooperate extensively and in good faith to obtain such registration and to give
full force and effect to this Contract and to the contract or contracts arising
therefrom, in accordance with the provisions of the Mining Law and its
Regulations.










TWENTIETH. Governing Laws and Jurisdiction







This Contract, entered into under the terms of Article 78 of the Code of
Commerce, is of a commercial nature, and accordingly, for everything not
expressly set forth herein and for the interpretation and performance of the
same, the Parties submit themselves to the legal provisions applicable in the
Republic of Mexico, in particular to the provisions of the Mining Law, its
Regulations, the Federal Law on Rights, the Code of Commerce and the Federal
Civil Code.




 

All disputes arising, resulting from or related to this Contract shall be
finally resolved by arbitration, pursuant to the Arbitration Regulations of the
International Chamber of Commerce, by one or three arbitrators appointed in
accordance with the mentioned Regulations.










The laws applicable to the subject matter shall be those mentioned in the first
paragraph of this Clause and any other legal provisions that may be applicable
in the United States of Mexico. The seat of the arbitration shall be Mexico
City, Federal District, and the language in which the arbitration will be
conducted shall be Spanish. The award issued by the Arbitration Tribunal shall
be final and absolute, and accordingly, the Parties expressly waive to file
further recourse against such award.




TWENTY-FIRST. Communications and Notices




For all purposes of this Contract, the Parties shall communicate in writing.
These notices may be delivered, with acknowledgment of receipt, to the physical
address of any of them; or through telefax with acknowledgement of receipt by
the same way; or by electronic mail with acknowledgment of receipt by the same
way. For this purpose, the Parties provide the following contact data for their
notices:




THE OPTIONOR




MANUEL DE JESUS HERNÁNDEZ TOVAR

Calle Teodoro Mariscal No. 914,

Fraccionamiento Estadio,

C.P. 82140, Mazatlán, Sinaloa

Correo electrónico:

manuelhernandeztovar@hotmail.com

Tel/Fax:  669 983 34 34







THE OPTIONEE




REAL DE PLATA RESOURCES, S.A. DE C.V.

Av. Vallarta No. 71

Col. Villa Fontana

Hermosillo, Sonora

C.P. 83125

 Tel/Fax: 604 713 8010

Atención: Representante Legal




Any change of the above-mentioned domiciles shall be notified by one Party to
the other and shall only be valid after delivering and receiving such notice. If
a Party omits to notify its change of domicile in writing to the other Party,
all notices delivered to the last domicile designated in writing by such Party
shall be deemed fully valid and have all legal force and effect.







TWENTY-SECOND. Assignment




THE OPTIONOR does from now on and expressly authorize THE OPTIONEE to assign to
any third party, without the consent from THE OPTIONOR, the rights and
obligations arising from this Contract in favor of and borne by THE OPTIONEE;
the foregoing provided that: (i) the document evidencing such assignment of
rights and obligations evidences the express acceptance of the assignee to
subrogate itself in the enjoyment of all the rights and in the compliance with
all the obligations acquired by THE OPTIONEE under this Contract; and, (ii)
subsequently to entering into such contract, delivers a written notice to THE
OPTIONOR informing about the data of the third party who acquired all of the
rights and obligations arising from the Contract comprised herein.










TWETY-THIRD. Languages







The Parties acknowledge that this Contract has been executed in both the Spanish
language and the English language, and agree that, for all applicable legal
purposes, the version executed in the Spanish language shall be the controlling
version and that the version in the English language shall be deemed only as a
translation of the Spanish version.







This Agreement is signed in four counterparts, one for each one of the Parties,
one more for notarial purposes and the remaining for the Mining Public Registry,
and once read, they will ratify it in all its terms and sign for the record, THE
OPTIONOR and the THE OPTIONEE on August, 26, 2010 in the Mazatlán, Sinaloa,
México.




THE OPTIONOR







/s/ Manuel De Jesus Hernandez Tovar

MANUEL DE JESUS HERNANDEZ TOVAR










THE OPTIONEE







/s/ Mr. Philip Denis De Souza

REAL DE PLATA RESOURCES, S.A. DE C.V.

Represented by

Mr. PHILIP DENIS DE SOUZA











ANEXO “A-1”




LISTADO DE LAS CONCESIONES MINERAS Y LOTES QUE CONFORMAN “LAS CONCESIONES”







 

NOMBRE DEL LOTE

NUMERO DE TÍTULO

UBICACIÓN

SUPERFICIE

(Hectáreas)

VIGENTE HASTA

1.

LA NUEVA LUZ

185315

Mazatlán, Sinaloa

40,0000

13-dic-2039

2.

AMPL. LA NUEVA LUZ

222628

Mazatlán, Sinaloa

71,2714

29-jul-2054

3.

AMPL. LA NUEVA LUZ 2

225906

Mazatlán, Sinaloa

96,0000

03-nov-2055

4.

ARROYO VERDE

231355

Mazatlán, Sinaloa

400,0000

06-feb-2058

5.

LA LUZ 3

231353

Mazatlán, Sinaloa

62,7286

06-feb-2058

6.

LAS HABITAS

231354

Mazatlán, Sinaloa

72,0000

06-feb-2058

7.

HABITAS I

231357

Mazatlán, Sinaloa

200,0000

06-feb-2058




ANNEX “A-1”




LIST OF THE MINING CONCESSIONS AND LAND LOTS COMPRISING “THE CONCESSIONS”







 

NAME OF LAND LOT

TITLE NUMBER

LOCATION

AREA

(Hectares)

VALID UP TO

1.

LA NUEVA LUZ

185315

Mazatlán, Sinaloa

40.0000

Dec-13-2039

2.

AMPL. LA NUEVA LUZ

222628

Mazatlán, Sinaloa

71.2714

Jul-29-2054

3.

AMPL. LA NUEVA LUZ 2

225906

Mazatlán, Sinaloa

96.0000

Nov-03-2055

4.

ARROYO VERDE

231355

Mazatlán, Sinaloa

400.0000

Feb-06-2058

5.

LA LUZ 3

231353

Mazatlán, Sinaloa

62.7286

Feb-06-2058

6.

LAS HABITAS

231354

Mazatlán, Sinaloa

72.0000

Feb-06-2058

7.

HABITAS I

231357

Mazatlán, Sinaloa

200.0000

Feb-06-2058








ANEXO “B-1”




LISTADO DE ACTIVOS DE PROCESAMIENTO Y BENEFICIO DE MINERALES







1. EQUIPOS EN OPERACIÓN




1.1 QUEBRADORA DE QUIJADAS  

10" x 20" DENVER  No.- 13683

MOTOR 25 H.P. No.- SERIE  001




1.2 QUEBRADORA DE MARTILLLOS 36" X 24" JEFFREY- GRUENDLER

3 X B No.- SERIE M- 4964- 21609 DATE 1-31-74

MOTOR DIESEL 170 H.P.




1.3 BANDA TRANSPORTADORA  18" ANCHO X 17 METROS LARGO

MOTOREDUCTOR  2.0 H.P.

1700 R.P.M. No.- SERIE 002




1.4 CRIBA VIBRATORIA 3¨X 6 PIES TIPO DENVER DE UN PISO

MOTOR 5.0  H.P. 1750 R.P.M.  

No.- SERIE 003




1.5 QUEBRADORA DE RODILLOS

30" X 14" MENCO

MOTOR 30.0 H.P. 1760 R.P.M.

No.- SERIE 93022564 - 13




1.6 ALIMENTADOR DE BANDA  

18" ANCHO X 4 METROS LARGO DENVER MOTOREDUCTOR 3.0 H.P   No.- SERIE  004




1.7 MOLINO CONICO HARDING

6 PIES X 22" MOTOR 75.0 H.P.

IEM 870 R.P.M. No.- 480 2001

ARRANCADOR AUTOMÁTICO

75 H.P. TENSIÓN REDUCIDA

No.- SERIE  107- 00218




1.8 CLASIFICADOR  RASTRILLOS SIMPLEX DENVER 2 PIES X 15 PIES DE LARGO
MOTOREDUCTOR 2.0 H.P.  No.- SERIE  005




1.9 TANQUE ACONDICIONADOR

5 PIES X 5 PIES DENVER

MOTOR  5.0  H.P. No.- SERIE  006




1.10 BANCO DE FLOTACIÓN DENVER SUB - A  No.- 18 SPECIAL

TRES MOTORES DE 7.5 H.P. 1750 R.P.M. No.- SERIE 007, 008 Y 009




1.11 BOMBA SOLUCIÓN DE RETORNO CENTRÍFUGA DE 2" X 2"

MOTOR DE 5 H.P. No.- SERIE 010




1.12 PLANTA GENERADORA DIESEL    ALLIS - CHALMERS No.- SERIE 2D – 93794 No.-
CATALOGO 4024883  MODELO 2900 MK 1

1 - 5451 - 78024     60 KW




1.13 PLANTA GENERADORA DIESEL CUMMINS BIG - CAM

No.- SERIE 12000534     KW 350    CPL 991 MODELO NTA - 855 - G3   H.P.  535
   1800 R.P.M.




1.14 MAQUINA DE SOLDAR INFRA MODELO SRH 333 MILLER




1.15 EQUIPO DE CORTE INFRA OXIGENO – ACETILENO




1.16 HERRAMIENTA MANTENIMIENTO MECANICO – ELECTRICO




1.17 REACTIVOS DE OPERACIÓN Y BOLA PARA MOLINOS




2. CONSTRUCCIÓN




2.1 CAMPAMENTO




2.2 TRITURACION

OBRA CIVIL

TECHOS

PAILERIA




2.3 MOLIENDA - FLOTACIÓN - PRESA DE JALES

OBRA CIVIL

TECHOS

PAILERIA




2.4 INSTALACIÓN ELÉCTRICA




3. EQUIPOS EN PATIO QUE NO SON PARTE DE LA OPERACIÓN




3.1 COMPRESOR GARDNER - DENVER No.- 450     600 F.C.M

ROTA - SEREW   1222   NAYORO – 43




3.2 TRASCAVO    J.I.C.   D - 4   ORUGA    R – 13068




3.3 BANCO DE FLOTACIÓN DENVER  SUB - A No.- 21

MOTOR     7.5    H.P.  1750 R.P.M.  

No.- SERIE 011




3.4 BANCO DE FLOTACIÓN DENVER SUB - A No.- 21   DOS CELDAS

MOTOR     7.5    H.P.  1750 R.P.M.  

No.- SERIE 012




3.5 MOLINO 3 PIES X  4 PIES      (COMPLETO)

MOTOR 15  H.P.   1200 R.P.M.   ARRANCADOR No.- SERIE 013




3.6 MOLINO DE BOLAS  4 1/2   PIES  X  5 PIES (INCLUYE CILINDRO, ENLAINADO,
CORONA)




3.7 BOMBA DE LODO DE 2 1/2"  X  2"




3.8 MESA CONCENTRADORA  12"  X 36" MEDIO H.P. (LABORATORIO)




4. TODOS LOS EQUIPOS ACCESORIOS QUE SE ENCUENTREN ACTUALMENTE EN CUALQUIERA DE
LAS ÁREAS DE LAS PROPIEDADES MINERAS











 

 




ANEXO “C”




REGALÍA SOBRE INGRESOS NETOS DE FUNDICIÓN




Conforme a la Cláusula Sexta del Contrato de Exploración y Promesa Unilateral de
Venta (en adelante denominado el “Contrato”), pudiere hacerse pagadera una
regalía calculada en base a los ingresos netos de fundición, a EL PROMITENTE.
Este Anexo “C” estipula la manera en que se calculará y pagará dicha regalía de
producción (en adelante denominada la “Regalía”).  La Regalía se pagará sobre
cualquier producción a escala comercial de Mineral que sea extraído de LAS
CONCESIONES. A menos que aquí se defina lo contrario, los términos en mayúsculas
o con su primera letra en mayúsculas utilizados en este anexo “C” tendrán el
significado que se les asigna en el Contrato.




1.

Definiciones.  Tal como se utilizan en este anexo “C”, las palabras y
expresiones siguientes con su primera letra en mayúsculas tendrán los
significados establecidos a continuación:




“Beneficiario” significa EL PROMITENTE, cualquier entidad sucesora y cualquier
cesionario de la totalidad o cualquier porción de la Regalía.

“Contrato” significa el Contrato de Exploración y Promesa Unilateral de Venta al
que se anexa este documento como anexo “C”.

“Cotización del Precio del Mineral” para el oro en cualquier Día Hábil en
Londres en particular, significa la cotización diaria de la tarde (precio de
cierre) de la Asociación del Mercado de Metales Preciosos de Londres (London
Bullion Market Association) (referida comúnmente como la “segunda fijación de
precio de Londres” o second London fixing, el “cierre de Londres” o London
closing, o “la fijación de precio de Londres p.m.” o London fixing p.m.) para el
oro en ese Día Hábil en Londres, según la misma es publicada por las
pulicaciones Metals Week, The Wall Street Journal o cualquier otra publicación
de confiabilidad comparable; y para cualquier otro mineral que no sea el oro en
cualquier Día Hábil Comex, significa el precio de dicho mineral cotizado al
cierre de los negocios en ese día por la Bolsa de Materias Primas de Nueva York
(New York Commodity Exchange).  En caso que se descontinúe la publicación de la
Cotización del Precio del Mineral o la negociación en la Asociación del Mercado
de Metales Preciosos de Londres (London Bullion Market Association) o en la
Bolsa de Materias Primas de Nueva York (New York Commodity Exchange), el Pagador
seleccionará y utilizará una cotización comparable de materias primas,
razonablemente aceptable para el Beneficiario, a fines de calcular la Regalía.
 La Cotización del Precio del Mineral para el oro será por una onza troy de oro
con ley de mínimo 0,995.

“Deducciones” tendrá el significado aquí asignado dentro de la definición de
Ingresos Netos de Fundición estipulado más adelante en esta Sección 1.

 “Día Hábil Comex” significa cualquier día en que la Bolsa de Materias Primas de
Nueva York (New York Commodity Exchange) esté abierta para la venta y
negociación de materias primas.

“Día Hábil en Londres” significa cualquier día en que la Asociación del Mercado
de Metales Preciosos de Londres (London Bullion Market Association) esté abierta
para la venta y negociación de materias primas.

 “Filial del Pagador” significa: (a) cualquier persona o entidad que posea
acciones u otra forma de participación en el capital social del Pagador; y (b)
cualquier persona o entidad que sea propiedad o sea controlada por cualquier
persona o entidad descrita en el literal (a) anterior.

“Ingresos Netos de Fundición” imputable a cualquier Trimestre Calendario en
particular, significa el Valor Estipulado para ese Trimestre Calendario de todos
los Minerales que acrediten a la cuenta del Pagador cualquier fundidor,
refinador u otro comprador directo de primera mano de buena fe durante ese
Trimestre Calendario, menos los costos y gastos siguientes (“Deducciones”): (i)
todos los cargos y costos, si los hubiere, de carga y transporte de los
Minerales (respecto a los que se paga la Regalía) a un fundidor, refinador o
comprador directo de primera mano, junto con todos los costos de asegurar tales
Minerales durante su tránsito; (ii) todos los cargos, costos y penalidades, si
los hubiere, por el tratamiento, procesamiento, fundición y refinación de tales
Minerales; (iii) todos los cargos, costos y comisiones, si las hubiere, de
vender tales Minerales; y (iv) los pagos, impuestos u honorarios por las ventas
o por motivos similares o relacionados que sean pagaderos por el Pagador o por
cualquier operador o administrador de LAS CONCESIONES sujetas a la Regalía, si
los hubiere, basados directamente e imputados realmente al valor o cantidad de
los Minerales expedidos, pero excluyendo todos y cualesquiera de los siguientes
pagos, impuestos y honorarios:  

(1)

aquéllos basados en el ingreso neto o bruto que perciba el Pagador o cualquier
operador o administrador de LAS CONCESIONES sujetas a la Regalía, es decir, el
impuesto sobre la renta y el impuesto al valor agregado (IVA) que se causen a
cargo y sean responsabilidad del Pagador;

(2)

aquéllos basados en el valor de LAS CONCESIONES sujetas a la Regalía, el
privilegio de hacer negocios, y otros pagos, impuestos u honorarios basados en
motivos similares;

(3)

aquéllos que no estén basados directamente e imputados realmente al valor o
cantidad de los Minerales extraídos de LAS CONCESIONES; y

(4)

aquéllos pagaderos al operador de LAS CONCESIONES sujetas a la Regalía, basados
directamente e imputados realmente al valor o cantidad de los Minerales
expedidos.

En caso de que la fundición y/o refinación se realicen en instalaciones que sean
propiedad de o sean controladas por el Pagador o una Filial del Pagador, los
cargos, costos y penalidades por tales operaciones, incluyendo sin limitación
por la carga, transporte y seguro asociado, equivaldrán a la suma que el Pagador
o la Filial del Pagador hubiese pagado si tales operaciones se hubiesen
realizado en instalaciones que no fuesen propiedad de o no estuviesen
controladas por el Pagador o la Filial del Pagador, que ofrezcan, para ese
momento, servicios comparables para productos comparables, de acuerdo con los
términos y condiciones prevalecientes en el mercado.

 “Mineral” significa todas las menas, concentrados, precipitados y productos
extraídos, producidos, recuperados y vendidos, que provengan directamente de LAS
CONCESIONES que estén sujetas a la Regalía (exceptuando la Producción No
Comercial), cuyo precio de venta sea acreditado a la cuenta del Pagador por un
fundidor, refinador u otro comprador directo de primea mano de buena fe.

 “Pagador” significa la persona o entidad encargada de pagar la Regalía.

 “Porcentaje de los Ingresos Netos de Fundición” con respecto a cualquier
Trimestre Calendario en particular, significa el porcentaje de los Ingresos
Netos de Fundición que sea pagadero como Regalía para ese Trimestre Calendario,
según lo determinado en la Sección 2 de este anexo “C”;

 “Precio Promedio del Mineral No Aurífero” con respecto a cualquier Trimestre
Calendario en particular y con respecto a cualquier mineral distinto del oro en
particular, significa el promedio aritmético sencillo de la Cotización del
Precio del Mineral para ese mineral en cada Día Hábil Comex durante ese
Trimestre Calendario.

“Precio Promedio del Oro” con respecto a cualquier Trimestre Calendario,
significa el promedio aritmético sencillo de la Cotización del Precio del
Mineral para el oro en cada Día Hábil en Londres durante ese Trimestre
Calendario.

 “Producción No Comercial” significa todas las menas, metales, minerales, colas,
concentrados, precipitados y productos minerales extraídos de LAS CONCESIONES
que están sujetas a la Regalía, con fines de realizar toda clase de pruebas,
incluyendo, sin limitación, muestras a granel, ensayos, análisis geoquímicos,
grado de respuesta a la molienda y lixiviación, y determinaciones de la
recuperación, pruebas piloto de la planta y operaciones de prueba de descarga
del molino (trómel);

“Regalía” significa la regalía de producción sobre los Ingresos Netos de
Fundición que pudiere ser pagadera al Beneficiario conforme a la Cláusula Sexta
del Contrato.

“Trimestre Calendario” significa cada período de tres meses que finaliza el 31
de marzo, el 30 de junio, el 30 de septiembre y el 31 de diciembre de cada año
calendario.

“Valor Estipulado” significa el precio de venta del Mineral acreditado a la
cuenta del Pagador por un fundidor, refinador u otro comprador directo de
primera mano de buena fe, durante cualquier Trimestre Calendario, es decir, el
número acreditado de onzas de oro o de unidad de medida de volumen aplicable de
cualquier otro Mineral distinto del oro, multiplicado por el Precio Promedio del
Oro o por el Precio Promedio del Mineral No Aurífero, según el Mineral de que se
trate, para ese Trimestre Calendario.

2.

Regalía de producción.  El Pagador pagará en dinero en efectivo al Beneficiario
una Regalía igual al porcentaje establecido en la Cláusula Sexta del Contrato
sobre los Ingresos Netos de Fundición que se obtengan de los Minerales
extraídos, recuperados y vendidos que provengan directamente de LAS CONCESIONES
sujetas a la Regalía, durante cada Trimestre calendario, basada en el Precio
Promedio del Oro o en el Precio Promedio del Mineral No Aurífero, según el
Mineral de que se trate, para el Trimestre Calendario que corresponda. El
Pagador no tendrá obligación de pagar Regalía alguna sobre la Producción No
Comercial.










3.

Pago.  Dentro del período de veinte (20) días hábiles contados después de
finalizar cada Trimestre Calendario y sujeto a los ajustes aplicables
estipulados en este anexo “C”, el Pagador pagará al Beneficiario la Regalía
imputable a ese Trimestre Calendario.  Dicho pago será un pago dinerario, ya sea
en dinero en efectivo, cheque, transferencia bancaria o cualquier instrumento
monetario de pago, a menos que el Beneficiario opte por tomar la Regalía en
especie de acuerdo con la Sección 6 de este anexo “C”.  En caso de que dicho
pago se haga exigible antes de la liquidación final de las cuentas con un
fundidor, refinador u otro comprador directo de primera mano de buena fe,
respecto de uno o más lotes de Mineral, el Pagador pagará al Beneficiario una
Regalía provisional basada en la liquidación preliminar de cuentas. Los pagos de
la Regalía provisional estarán sujetos a ajuste posterior según lo estipulado
más adelante en la Sección 4.

4.

Ajustes.  En caso de que el Pagador determine que cualquier pago de Regalía se
efectúo por menos o por más de lo efectivamente debido, el Pagador corregirá
dicho pago de menos o de más ajustando la cantidad del pago inmediatamente
siguiente de la Regalía de acuerdo a dicha determinación.

5.

Declaración.  En el momento en que el Pagador haga cualquier pago de la Regalía,
proporcionará directamente al Beneficiario una breve declaración escrita
estableciendo la manera cómo se calculó dicho pago de la Regalía e incluyendo
detalles de cualquier determinación efectuada por el Pagador respecto al pago de
menos o de más de la Regalía. Se considerará que el Beneficiario ha renunciado
irrevocablemente a cualquier derecho que pudiere haber tenido a cuestionar u
objetar cualquier pago en particular de la Regalía, a menos que notifique al
Pagador por escrito tal cuestionamiento indicando los motivos específicos para
ello, dentro del período de seis (6) meses después de recibir la declaración del
Pagador con respecto a dicho pago.

6.

Opción de Tomar la Regalía en Especie.  El Beneficiario podrá optar,
proporcionando para ello notificación escrita al Pagador con al menos sesenta
(60) días naturales de antelación al comienzo de cualquier Trimestre Calendario,
por tomar en especie la Regalía correspondiente a cualquier Mineral que sea
refinado en ese Trimestre Calendario en lugar de tomar la Regalía
correspondiente al mismo en dinero en efectivo. En caso de que el Beneficiario
no dé al Pagador la notificación antes referida con la antelación necesaria, se
entenderá que el Beneficiario está de acuerdo en recibirla en dinero en
efectivo. Está opción será irrevocable respecto al Trimestre Calendario en
cuestión.  En caso que el Beneficiario opte por tomar en especie, tendrá derecho
a tomar un porcentaje igual al de la Regalía, respecto de todo el Mineral que se
refine durante ese Trimestre Calendario, sujeto a la obligación de correr con
ciertos costos y gastos, sin duplicación, tal como se describe a continuación.
El Beneficiario tendrá derecho a tomar la entrega de su cuota de Mineral
únicamente en la refinería, después de haberlo refinado. El Beneficiario asumirá
y pagará inmediatamente el Porcentaje de los Ingresos Netos de Fundición que le
corresponda respecto de todos los conceptos que integran las Deducciones
relacionadas con el Mineral tomado en especie. El Beneficiario hará todos los
arreglos necesarios para tomar la entrega de su cuota de producción en la
refinería, establecerá una cuenta en la refinería pertinente, en la que se
depositará su cuota de la Regalía de dicho Mineral refinado y correrá con todos
los costos, gastos, riesgos y responsabilidades asociadas con dicha toma,
incluyendo sin limitación, los costos de separar la cuota del Beneficiario de la
producción del Pagador y de cargar y sacar dicha cuota de producción de la
refinería. Cualquier gasto extra incurrido en relación con la toma de la Regalía
en especie o la segregación o división del Mineral con ello relacionada, correrá
por cuenta y será pagada exclusivamente por el Beneficiario.  En caso de que el
Beneficiario no tome su cuota de la producción en especie después de haber
notificado al Pagador que así lo haría, está de acuerdo en que, si su cuota de
producción se pierde, roba o daña de otra manera después de la división o
segregación de la misma en la refinería, será el único responsable de ello y el
Pagador no tendrá responsabilidad alguna al respecto y se considerará que ha
cumplido plenamente con su obligación de pagar la Regalía en cuestión.

7.

Derecho a hacer auditorías.

(a)

Aspectos generales.  El Pagador llevará registros y libros contables exactos de
todas las actividades mineras realizadas por él o bajo su control en LAS
CONCESIONES sujetas al pago de la Regalía, que indiquen en particular la
cantidad, ley y composición de todos los Minerales, todos los recibos de la
venta de los mismos y todas las Deducciones.  El Beneficiario podrá, cuando así
lo solicite, pero no más frecuentemente que una vez por cada período de seis (6)
meses, por su sola cuenta y riesgo y corriendo con los gastos, dirigir o
realizar, en momentos y lugares razonables, todas o cualquiera de las
actividades siguientes:  (i) inspeccionar LAS CONCESIONES sujetas a la Regalía y
cualquier lugar utilizado en relación con las actividades en ellas realizadas o
relacionadas con el procesamiento, almacenamiento o transporte de cualquiera de
los Minerales; (ii) inspeccionar, revisar y fotocopiar todos y cualesquiera
libros, registros, documentos, correspondencia, planes mineros, datos
geológicos, estudios y otra información, de cualquier tipo y descripción,
perteneciente o relacionada de cualquier manera con el cálculo de la Regalía
pagadera conforme al Contrato, las actividades mineras u otras efectuadas en LAS
CONCESIONES sujetas al pago de la Regalía, o el procesamiento, almacenamiento o
transporte de cualesquiera Minerales; y (iii) auditar los libros de contabilidad
y todos los otros registros e información, de todo tipo y descripción,
relacionados con el cálculo de los pagos de la Regalía conforme al Contrato.

(b)

Confidencialidad. Toda la información obtenida por el Beneficiario respecto a
LAS CONCESIONES sujetas al pago de la Regalía, y a las actividades en las
mismas, como resultado de la realización de cualquier auditoría o inspección, se
mantendrá estrictamente confidencial y no se revelará a tercero alguno, así como
tampoco al público, sin el consentimiento previo por escrito del Pagador.  Las
obligaciones de confidencialidad estipuladas en esta Sección 7(b) no se
aplicarán a información alguna que: (i) estaba, según quede demostrado de
registros escritos, en posesión o bajo control del Pagador antes de la fecha en
que se otorgó la Regalía; o (ii) era de dominio público para la fecha en que se
otorgó la Regalía o pasó a ser de dominio público posteriormente sin
incumplimiento de las obligaciones de confidencialidad estipuladas en este
anexo, en el Contrato o en cualquier otro acuerdo. Tales obligaciones de
confidencialidad tampoco se aplicarán a la revelación:

(1)

A una filial, consultor, contratista o subcontratista que tiene necesidad de
buena fe de estar informado;

(2)

A cualquier tercero a quien el Beneficiario esté considerando hacer una
transferencia de la totalidad o cualquier parte de su participación en la
Regalía; o

(3)

A un organismo gubernamental, tribunal o bolsa de valores o al público, en la
medida en que al Beneficiario le sea formalmente requerido ello, conforme a la
ley o reglamento que le resulte aplicable o las reglas de cualquier bolsa de
valores que le obliguen, siempre y cuando el Beneficiario se limite a
proporcionar ante dichas instancias la información a la que se encuentre
legalmente obligado;

en el entendido, sin embargo, que en cualquier caso en que el numeral (2)
anterior de esta Sección 7 se aplique, el Beneficiario entregará notificación
escrita al Pagador, con no menos de 48 horas de antelación, de la revelación y,
en cualquier caso al que el numeral (3) anterior de ésta Sección 7 se aplique,
el Beneficiario empleará sus mejores esfuerzos para entregar notificación
escrita  al Pagador, con no menos de 48 horas de antelación, de la revelación.
Con respecto a cualquier revelación que se haga conforme a los numerales (1) ó
(2) de esta Sección 7, solamente se revelará la información confidencial que el
tercero tenga legítima necesidad comercial de conocer, debiendo dicho tercero
convenir primero por escrito que protegerá la información confidencial para que
no siga revelándose, en la misma medida en que está obligado a hacerlo el
Beneficiario conforme a este anexo “C”.




8.

Naturaleza de la Regalía.  La Regalía es intrínseca a LAS CONCESIONES  y será
vinculante y operará en beneficio del Pagador y del Beneficiario y de sus
respectivos sucesores y cesionarios permitidos. La Regalía aquí prevista es
estrictamente pasiva y no participativa, no dando derecho al Beneficiario a
participar en decisión alguna, de cualquier índole que sea, sobre LAS
CONCESIONES sujetas al pago de la Regalía o sobre las actividades en ellas
realizadas.  El Pagador no hace aseveración, garantía o promesa alguna de ningún
tipo, expresa o implícita, relativa a LAS CONCESIONES, el desarrollo de las
mismas o las actividades en ellas realizadas. El Pagador determinará, a su solo
y absoluto criterio, si se llevarán a cabo actividades de exploración,
desarrollo, producción u otras en LAS CONCESIONES, así como el momento,
amplitud, lugar, alcance y método de las mismas, si las hubiere.

9.

 Cesión.  El Beneficiario no transferirá total o parcialmente su derecho a
percibir la Regalía sin el consentimiento previo y por escrito del Pagador y sin
primero ofrecer transferir dicha participación al Pagador en los mismos
términos, condiciones y precio en que pretenda transferirla a un tercero
independiente.  El Pagador podrá ceder sus derechos y obligaciones bajo este
anexo “C” sin el consentimiento previo por escrito del Beneficiario, siempre y
cuando el cesionario convenga por escrito en quedar vinculado por los términos
de este anexo “C” y así lo notifique dicho cesionario por escrito al
Beneficiario.  

10.

 Idiomas. Las Partes reconocen que este anexo “C” ha sido suscrito tanto en el
idioma castellano como en el idioma inglés, y acuerdan para todos los fines
legales a que haya lugar, que la versión suscrita en idioma castellano será la
versión prevaleciente y que la versión en idioma inglés será considerada
únicamente como una traducción de la versión en idioma castellano.




ANNEX “C”




NET SMELTER RETURN ROYALTY







Pursuant to Clause Sixth of the Exploration Contract and Unilateral Promise of
Sale (hereinafter called the “Contract”), a royalty calculated on the net
smelter returns (NSR) may become payable to THE OPTIONOR.  This Annex “C” sets
forth the manner in which such production royalty (hereinafter called the
“Royalty”) shall be calculated and paid. The Royalty shall be paid on the
commercial scale production of Mineral extracted from the areas covered by THE
CONCESSIONS . Unless otherwise defined herein, fully capitalized terms or terms
with their initial letter in capitals used in this Annex “C” shall have the
meaning assigned to them in the Contract.







1.

Definitions.  As used in this Annex “C”, the following capitalized words and
phrases shall have the meanings set forth below:







 “Beneficiary” means THE OPTIONOR, any successor and any assignee of all or of
any portion of the Royalty.







“Contract” means the Exploration Contract and Unilateral Promise of Sale to
which this document is attached as Annex “C”.

“Mineral Price Quotation” for gold on any particular London Business Day, means
the daily afternoon fix (closing price) on the London Bullion Market Association
(commonly referred to as the “second London fixing,” the “London Closing” the
“London fixing p.m.”) for gold on that London Business Day, as published by
Metals Week, The Wall Street Journal or other publication of comparable
reliability; and for any other mineral other than gold on any Comex Business
Day, means the price of such mineral quoted at the close of business on such day
by the New York Commodity Exchange.  If publication of the Mineral Price
Quotation or trading on the London Bullion Market Association or New York
Commodity Exchange shall be discontinued, the Payor shall select and utilize a
comparable commodity quotation, reasonably acceptable to the Beneficiary, for
purposes of calculating the Royalty.  The Mineral Price Quotation for gold shall
be for a troy ounce of gold of .995 minimum fineness.


































“Deductions” shall have the meaning assigned thereto within the definition of
Net Smelter Returns set forth below in this Section 1.













“Comex Business Day” means any day on which the New York Commodity Exchange is
open for the sale and trading of commodities.













“London Business Day” means any day on which the London Bullion Market
Association is open for the sale and trading of commodities.










“Payor’s Affiliate” means (a) any person or entity owning shares of stock or
other form of participating interest in the capital stock of Payor, and (b) any
person or entity owned or controlled by any person or entity described in the
preceding clause (a).  







“Net Smelter Returns” attributable to any particular Calendar Quarter, means the
Stipulated Value for that Calendar Quarter of all Minerals that are credited to
the account of Payor by a smelter, refiner or other bona fide first hand
purchaser during that Calendar Quarter,  less the following costs and expenses
(“Deductions”): (i) all charges and costs, if any, for loading and transporting
Minerals (with respect to which the Royalty is paid) to a smelter, refiner, or
first hand purchaser, together with all costs of insuring such Minerals in
transit; (ii) all charges, costs and penalties, if any, for treating,
processing, smelting and refining of such Minerals; (iii) all charges, costs and
commissions, if  any, of  selling such Minerals; and (iv) sales, or other
similar or related payment, tax or fee payable by the Payor or any operator or
manager of THE CONCESSIONS subject to the Royalty, if any, based directly upon
and actually assessed against the value or quantity of Minerals shipped, but
excluding any and all of the following payments, taxes, and fees:  






















(1)

those based upon the net or gross income received by Payor or any operator or
manager of THE CONCESSIONS subject to royalty, that is, income tax and value
added tax (VAT) for the account and responsibility of Payor;







(2)

those based upon the value of THE CONCESSIONS subject to the Royalty, the
privilege of doing business, or other similarly based payments, taxes or fees;







(3)

those not based directly upon and actually assessed against the value or
quantity of Minerals extracted from THE CONCESSIONS and shipped; and




(4)

those payable to the operator of THE CONCESSIONS subject to Royalty based
directly upon and actually assessed against the value or quantity of Minerals
shipped.

In the event that smelting and/or refining are carried out in facilities owned
or controlled by Payor or a Payor’s Affiliate, then charges, costs and penalties
for such operations, including without limitation for loading, transportation
and associated insurance, shall mean the amount that Payor or the Payor’s
Affiliate would have paid if such operations were carried out at facilities not
owned or controlled by Payor or the Payor’s Affiliate then offering comparable
services for comparable products on prevailing market terms.














































“Mineral” means all ores, concentrates, precipitates and products extracted,
produced, recovered and sold, directly coming from THE CONCESSIONS subject to
the Royalty (exclusive of Non-Commercial Production), the selling price of which
is credited to the account of Payor by a smelter, refiner or other bona fide
first hand purchaser.




“Payor” means the person or entity responsible for paying the Royalty.

“Net Smelter Returns Percentage” attributable to any particular Calendar Quarter
means the percentage of the Net Smelter Returns payable as Royalty for that
Calendar Quarter as determined under Section 2 of this Annex “C”;  




 “Non-Auriferous Mineral Average Price” with respect to any particular Calendar
Quarter and any particular mineral other than gold, means the simple
arithmetical average of the Mineral Price Quotation for that mineral on each
Comex Business Day during that Calendar Quarter.




“Gold Average Price” for any Calendar Quarter, means the simple arithmetical
average of the Mineral Price Quotation for gold on each London Business Day
during that Calendar Quarter.

“Non-Commercial Production” means all ores, metals, minerals, tailings,
concentrates, precipitates and mineral products extracted from THE CONCESSIONS
subject to the Royalty for carrying out all kinds or tests, including without
limitation for bulk samples, assays, geochemical analyses, amenability to
milling and leaching and recovering determinations, pilot plant tests and test
trommel operations;










“Royalty” means the production royalty on Net Smelter Returns that may become
payable to the Beneficiary pursuant to Clause Sixth of the Contract.




 “Calendar Quarter” means each three-month period ending on March 31, June 30,
September 30 and December 31 of each calendar year.




“Stipulated Value” means the selling price of the Mineral credited to the
account of Payor by a smelter, refiner or other bona fide first hand purchaser
during any Calendar Quarter, that is, the credited number of ounces of gold or
of the applicable measurement unit of volume for any other Mineral other than
gold, multiplied by the Gold Average Price or the Non-Auriferous Mineral Average
Price, depending on the relevant Mineral, for that Calendar Quarter.




2.

Production Royalty.  Payor shall pay in cash to the Beneficiary a Royalty equal
to the percentage established in Clause Sixth of the Contract on the Net Smelter
Returns obtained from the Minerals extracted, recovered and sold directly coming
from THE CONCESSIONS subject to Royalty, during each Calendar Quarter, based
upon the Gold Average Price or the Non-Auriferous Mineral Average Price,
depending on the relevant Mineral, for the pertinent Calendar Quarter. Payor
shall have no obligation to pay any Royalty whatsoever on Non-Commercial
Production.




3.

Payment.  Within twenty (20) business days from the end of each Calendar
Quarter, and subject to any applicable adjustments set forth in this Annex “C”,
Payor shall pay to the Beneficiary the Royalty attributable to that Calendar
Quarter.  Such payment shall be a monetary payment, whether in cash, check, bank
transfer or any other monetary payment instrument, unless the Beneficiary elects
to take the Royalty in kind pursuant to Section 6 of this Annex “C”.  In the
event that such payment becomes due prior to final settlement with a smelter,
refiner or other bona fide first hand purchaser for one or more Mineral plot,
then Payor shall pay the Beneficiary a provisional Royalty based upon the
preliminary settlement.  Payments of the provisional Royalty shall be subject to
subsequent adjustment as provided below in Section 4.










4.

Adjustments.  In the event that Payor determines that any payment of Royalty was
underpaid or overpaid, Payor shall correct such overpayment or underpayment by
adjustment to the amount of the next subsequent payment of Royalty following
such determination.




5.

Statement.  At such time as Payor makes any payment of Royalty, Payor shall
provide directly to Beneficiary a brief written statement setting forth the
manner in which such payment of Royalty was calculated and including details of
any determination made by the Payor as to the over or under payment of Royalty.
 Beneficiary shall be deemed to have irrevocably waived any right it may have
had to dispute or oppose to any particular payment of Royalty unless Beneficiary
notifies Payor in writing of such dispute, stating the specific grounds
therefor, within six (6) months from the receipt of Payor’s statement with
respect to such payment.













6.

Election to Take the Royalty in Kind.  Beneficiary may elect, by providing
written notice to Payor not less than sixty (60) calendar days prior to the
commencement of any Calendar Quarter, to take the Royalty in kind in respect of
any Mineral which is refined in that Calendar Quarter instead of taking the
Royalty corresponding to the same in cash. If Beneficiary does not deliver to
Payor the above-mentioned notice as early as required, it shall be understood
that Beneficiary agrees to receive it in cash.  Such election shall be
irrevocable with respect to the Calendar Quarter in question.  In the event of
such election by Beneficiary to take in kind, Beneficiary shall be entitled to
take a percentage equal to the Royalty with regard to all Mineral which is
refined during that Calendar Quarter, subject to the obligation to bear certain
costs and expenses, without duplication, as described further below.
 Beneficiary shall be entitled to take delivery of its share of Mineral only at
the refinery after the refining thereof.  Beneficiary shall bear and promptly
pay the Net Smelter Returns Percentage corresponding to him with respect to all
items making up the Deductions related to the Mineral so taken in kind.
 Beneficiary shall make all necessary arrangements to take delivery of its share
of production at the refinery, shall establish an account at the applicable
refinery into which its Royalty share of such refined Mineral shall be
deposited, and shall bear all costs, expenses, risks and responsibilities
associated with such taking, including without limitation the costs of
separating the Beneficiary’s share from Payor’s production, and of loading and
removing such share of production from the refinery. Any extra expenditure
incurred in connection with the taking of the Royalty in kind or with the
segregation or division of Mineral in connection therewith shall be borne and
paid exclusively by Beneficiary.  Should Beneficiary fail to take its share of
production in kind after having notified Payor that he would do so, the
Beneficiary agrees that if his share of production is lost, stolen or otherwise
damaged after the division or segregation thereof at the refinery, Beneficiary
shall be solely responsible for such failure or loss and Payor shall have no
responsibility therefor and shall be deemed to have fully performed its
obligation to pay the Royalty in question.
















7.

Audit Rights.

(a)

General.  Payor shall keep accurate accounting records and books of account for
all mining operations conducted by it or under its control on THE CONCESSIONS
subject to Royalty payment, showing in particular the quantity, grade and
composition of all Minerals, all receipts from the sale thereof and all
Deductions.  Beneficiary may, upon demand, but not more frequently than once in
any six (6) month period, at its sole cost, risk and expense and at reasonable
times and places, conduct or perform any or all of the following activities:
 (i) inspect THE CONCESSIONS subject to Royalty and any sites utilized in
connection with operations thereon or related to the processing, storage or
transportation of any Minerals; (ii) inspect, review and photocopy any and all
books, records, documents, correspondence, mine plans, geological data, studies
and other information, of all types and descriptions whatsoever, pertaining or
relating in any way to the calculation of the Royalty payable pursuant to the
Contract, the mining or other operations conducted on THE CONCESSIONS subject to
Royalty payment or the processing, storage or transportation of any Minerals;
and (iii) audit the books of account and all other records and information, of
all types and descriptions whatsoever, bearing upon the calculation of Royalty
payments pursuant to the Contract.
















(b)

Confidentiality.  All information obtained by Beneficiary with respect to THE
CONCESSIONS subject to Royalty payment, and the operations thereon, as a result
of the performance of any audit or inspection, shall be kept strictly
confidential and shall not be disclosed to any third party or the public without
the prior written consent of the Payor.  The obligations of confidentiality set
forth in this Section 7(b) shall not apply with respect to any information that:
(i) was, as shown by written records, in the possession or under the control of
the Payor prior to the date on which the Royalty was granted, or (ii) was in the
public domain as of the date on which the Royalty was granted or entered the
public domain thereafter without violation of the obligations of confidentiality
set forth herein, in the Contract or in any other agreement.  Such obligations
of confidentiality shall also not apply to a disclosure:










(1)

To an affiliate, consultant, contractor or subcontractor that has a bona fide
need to be informed;

(2)

To any third party to whom Beneficiary contemplates a transfer of all or any
part of its interest in the Royalty; or




(3)

To a governmental agency, court or stock exchange or to the public to the extent
in which Beneficiary is formally required to do so pursuant to the applicable
Law or regulation or the rules of any stock exchange obliging Beneficiary,
provided that Beneficiary limits itself to provide to such instances the
information to which it is legally obliged;







provided that, in any case to which the foregoing item (2) of this Section 7
applies, Beneficiary shall give not less than 48 hours prior written notice to
the Payor of the intended disclosure and, in any case to which the foregoing
item (3) of this Section 7 applies, Beneficiary shall exercise its best efforts
to give not less than 48 hours prior written notice to the Payor of the intended
disclosure.  As to any disclosure pursuant to the foregoing items (1) or (2) of
this Section 7, only such confidential information as such third party has a
legitimate business need to know shall be disclosed and such third party shall
first agree in writing to protect the confidential information from further
disclosure to the same extent as Beneficiary is obligated under this Annex “C”.










8.

Nature of the Royalty.  The Royalty shall run with THE CONCESSIONS, and be
binding upon and inure to the benefit of Payor and Beneficiary and their
respective permitted successors and permitted assigns.  The Royalty provided for
herein is a strictly passive and non-participating interest and shall not
entitle Beneficiary to participate in any decisions whatsoever concerning THE
CONCESSIONS subject to Royalty payment or concerning the operations thereon.
 Payor makes no representations, warranties or covenants whatsoever, express or
implied, concerning THE CONCESSIONS, the development thereof or the operations
thereon.  The Payor shall determine, at its sole and absolute discretion,
whether or not any exploration, development, production or other operations will
be conducted on THE CONCESSIONS , as well as the timing, extent, location, scope
and method thereof, if any.







9.

 Assignment.  Beneficiary shall not fully or partially transfer its right to
receive the Royalty without the prior written consent of Payor and without first
offering to transfer such interest to Payor on the same terms, conditions and
price on which Payee intends to transfer the same to an unrelated third party.
The Payor may assign its rights and obligations under this Annex “C” without the
prior written consent of Beneficiary, provided that the assignee agrees in
writing to be bound by the terms of this Annex “C” and so notifies in writing to
Beneficiary.  







10.

 Languages. The Parties acknowledge that this Annex “C” has been executed in
both the Spanish language and the English language, and agree that, for all
applicable legal purposes, the version executed in the Spanish language shall be
the controlling version and that the version in the English language shall be
deemed only as a translation of the Spanish version.









